Exhibit 10.2

 

 

STOCKHOLDERS AGREEMENT

 

OF

 

MXENERGY HOLDINGS INC.

 

Dated as of September 22, 2009

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

GOVERNANCE AND MANAGEMENT OF THE COMPANY

 

2

 

 

 

 

1.1

Voting; Certain Actions

 

2

1.2

Chief Executive Officer; Management

 

3

1.3

Information; Access

 

3

1.4

Corporate Opportunities

 

4

1.5

Certain Understandings

 

5

1.6

Termination of Certain Rights

 

5

 

 

 

 

ARTICLE II

TRANSFERS

 

6

 

 

 

 

2.1

In General

 

6

2.2

Additional Restrictions

 

7

2.3

Tag-Along Rights

 

7

2.4

Drag-Along Rights

 

9

2.5

Right of First Refusal

 

11

2.6

Legend

 

13

 

 

 

 

ARTICLE III

DEFINITIONS

 

14

 

 

 

 

3.1

Certain Definitions

 

14

3.2

Terms Generally

 

23

 

 

 

 

ARTICLE IV

MISCELLANEOUS

 

24

 

 

 

 

4.1

Termination

 

24

4.2

Confidentiality

 

24

4.3

Restrictions on Other Agreements; Conflicts with Organizational Documents

 

25

4.4

Further Assurances

 

25

4.5

No Recourse

 

25

4.6

Amendment; Waivers, etc.

 

26

4.7

Assignment

 

26

4.8

Binding Effect

 

26

4.9

No Third Party Beneficiaries

 

26

4.10

Notices

 

26

4.11

Severability

 

27

4.12

Headings

 

27

4.13

Entire Agreement

 

27

4.14

Governing Law

 

27

4.15

Arbitration

 

27

4.16

Waiver of Certain Damages

 

28

4.17

Counterparts; Facsimile Signatures

 

29

 

 

 

 

Schedule I

Class A Stockholders

 

 

Schedule II

Class B Stockholders

 

 

Schedule III

Class C Stockholders

 

 

Schedule IV

AIG Entities

 

 

Annex A

Form of Joinder Agreement

 

 

Annex B

Form of Representations and Warranties

 

 

Annex C

Form of Confidentiality Agreement

 

 

 

i

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT is dated as of September 22, 2009, among
(i) MXenergy Holdings Inc., a Delaware corporation (the “Company”), (ii) the
Stockholders listed on Schedule I hereto (collectively, the “Class A
Stockholders”), (iii) the Stockholders listed on Schedule II hereto
(collectively, the “Class B Stockholders”), (iv) the Stockholders listed on
Schedule III hereto (collectively, the “Class C Stockholders” and, together with
the Class A Stockholders and the Class B Stockholders, the “Common
Stockholders”) and (v) any other Stockholder that may become a party to this
Agreement after the date and pursuant to the terms hereof.  Capitalized terms
used herein without definition shall have the meanings set forth in Section 3.1.

 

RECITALS

 

A.                                   Pursuant to that certain Amended and
Restated Lock-Up, Support and Voting Agreement, dated as of August 14, 2009 (the
“Lock-Up Agreement”), the Company and certain holders of the Company’s Floating
Rate Senior Notes due 2011 (the “Notes”) have agreed to amend and exchange
certain obligations of the Company and certain of its Subsidiaries
(collectively, the “Restructuring”), upon the terms and subject to the
conditions set forth in the Lock-Up Agreement.

 

B.                                     Pursuant to the Lock-Up Agreement, the
Company has commenced an exchange offer (the “Exchange Offer”) to exchange any
and all of the outstanding Notes (excluding Notes owned by the Company) for new
debt instruments, cash and shares of Common Stock, upon the terms and subject to
the conditions set forth in that certain Second Amended and Restated
Confidential Offering Memorandum and Consent Solicitation Statement, dated
August 27, 2009, as may be further amended or supplemented, and in the related
Letter of Transmittal and Consent (collectively, the “Offer Documents”).

 

C.                                     Pursuant to the Offer Documents, the
Notes tendered pursuant to the Exchange Offer have been exchanged for, among
other things, shares of Class A Common Stock representing 62.5% of the
outstanding shares of Common Stock (on a Fully Diluted Basis, but prior to any
grants under the Management Incentive Plan).

 

D.                                    As part of the Restructuring, (i) the
Company has issued shares of Class B Common Stock, representing 7.37% of the
outstanding shares of Common Stock (on a Fully Diluted Basis, but prior to
grants under the Management Incentive Plan) and (ii) the Company has issued
shares of Class C Common Stock, representing 30.13% of the  

 

1

--------------------------------------------------------------------------------


 

outstanding shares of Common Stock (on a Fully Diluted Basis, but prior to any
grants under the Management Incentive Plan).

 

E.                                      Following the closing of the Exchange
Offer, the Company intends to establish a management incentive plan (the
“Management Incentive Plan”), pursuant to which the Company will grant to
certain key management employees of the Company and its Subsidiaries, in the
aggregate, Equity Securities representing in the aggregate10% of the outstanding
shares of Common Stock (on a Fully Diluted Basis).

 

F.                                      The Company and the Stockholders wish to
set forth in this Agreement certain terms and conditions regarding the ownership
of Equity Securities, including certain restrictions on the transfer of such
securities, and the management of the Company and its Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

 


ARTICLE I


 


GOVERNANCE AND MANAGEMENT OF THE COMPANY


 


1.1                                 VOTING; CERTAIN ACTIONS.


 


(A)                                  EACH STOCKHOLDER SHALL VOTE OR CAUSE TO BE
VOTED ALL OF ITS VOTING SECURITIES, AND SHALL TAKE OR CAUSE TO BE TAKEN ALL
OTHER NECESSARY OR DESIRABLE ACTIONS WITHIN SUCH STOCKHOLDER’S CONTROL
(INCLUDING, WITHOUT LIMITATION, ATTENDING MEETINGS IN PERSON OR BY PROXY FOR
PURPOSES OF OBTAINING A QUORUM AND EXECUTION OF WRITTEN CONSENTS IN LIEU OF
MEETINGS), AND THE COMPANY SHALL TAKE OR CAUSE TO BE TAKEN ALL NECESSARY AND
DESIRABLE ACTIONS WITHIN ITS CONTROL (INCLUDING, WITHOUT LIMITATION, CALLING
SPECIAL BOARD AND STOCKHOLDER MEETINGS), TO CAUSE THE ELECTION, REMOVAL AND
REPLACEMENT OF DIRECTORS (INCLUDING THE ELECTION OF THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER AS A DIRECTOR) IN THE MANNER CONTEMPLATED IN, AND OTHERWISE
GIVE THE FULLEST EFFECT POSSIBLE TO, THE PROVISIONS OF THE CERTIFICATE OF
INCORPORATION.


 


(B)                                 EACH STOCKHOLDER, IN CONNECTION WITH ANY
VOTE OR ACTION BY WRITTEN CONSENT OF THE STOCKHOLDERS OF THE COMPANY RELATING TO
ANY MATTER REQUIRING PRIOR APPROVAL BY THE BOARD IN ACCORDANCE WITH THE
PROVISIONS OF THE CERTIFICATE OF INCORPORATION, (I) SHALL VOTE OR CAUSE TO BE
VOTED ALL OF ITS VOTING SECURITIES AGAINST (AND NOT ACT BY WRITTEN CONSENT TO
APPROVE) SUCH MATTER IF SUCH MATTER HAS NOT RECEIVED SUCH REQUIRED APPROVAL BY
THE BOARD AND (II) OTHERWISE SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
TAKE OR CAUSE TO BE TAKEN ALL OTHER REASONABLE ACTIONS, AT THE EXPENSE OF THE
COMPANY, REQUIRED, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO PREVENT THE
TAKING OF ANY ACTION BY THE COMPANY THAT HAS NOT RECEIVED SUCH REQUIRED APPROVAL
BY THE BOARD.


 


2

--------------------------------------------------------------------------------



 


(C)                                  INSOFAR AS THE COMPANY OR ANY OF ITS
SUBSIDIARIES BECOMES SUBJECT TO REQUIREMENTS UNDER APPLICABLE LAW OR THE
REGULATIONS OF ANY SELF-REGULATORY ORGANIZATION RELATING TO THE COMPOSITION OF
THE BOARD OR ITS COMMITTEES, THEIR RESPECTIVE RESPONSIBILITIES OR THE
QUALIFICATIONS OF THEIR RESPECTIVE MEMBERS, EACH OF THE COMMON STOCKHOLDERS
SHALL COOPERATE IN GOOD FAITH TO SELECT THEIR RESPECTIVE NOMINEES TO THE BOARD
UNDER THE CERTIFICATE OF INCORPORATION SO AS TO PERMIT THE COMPANY TO COMPLY
WITH ALL SUCH APPLICABLE REQUIREMENTS.


 


1.2                                 CHIEF EXECUTIVE OFFICER; MANAGEMENT.  THE
CHIEF EXECUTIVE OFFICER SHALL BE APPOINTED BY THE BOARD AND MAY BE REMOVED WITH
OR WITHOUT CAUSE BY THE BOARD, IN EACH CASE, IN THE MANNER SET FORTH IN THE
CERTIFICATE OF INCORPORATION.  THE COMPENSATION AND BENEFITS OF THE CHIEF
EXECUTIVE OFFICER, AND ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY WHO REPORTS DIRECTLY TO THE CHIEF EXECUTIVE OFFICER, SHALL BE DETERMINED
BY THE COMPENSATION COMMITTEE, AND IN THE CASE OF THE COMPENSATION AND BENEFITS
OF THE CHIEF EXECUTIVE OFFICER ONLY, SUBJECT ALSO TO THE APPROVAL OF THE BOARD
(ACTING UPON RECOMMENDATION OF THE COMPENSATION COMMITTEE).


 


1.3                                 INFORMATION; ACCESS.


 


(A)                                  INFORMATION.  THE COMPANY SHALL PROVIDE
EACH STOCKHOLDER OR ITS DESIGNATED REPRESENTATIVE WITH:


 

(I)                                     AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE COMPANY FOR THE FIRST
THREE FISCAL QUARTERS OF A FISCAL YEAR, THE CONSOLIDATED BALANCE SHEET OF THE
COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE CONSOLIDATED
STATEMENTS OF INCOME, CASH FLOWS AND CHANGES IN STOCKHOLDERS’ EQUITY FOR SUCH
QUARTER AND THE PORTION OF THE FISCAL YEAR THEN ENDED OF THE COMPANY AND ITS
SUBSIDIARIES;

 

(II)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN 105 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, THE
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF
EACH SUCH FISCAL YEAR AND THE CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND
CHANGES IN STOCKHOLDERS’ EQUITY FOR SUCH YEAR OF THE COMPANY AND ITS
SUBSIDIARIES, ACCOMPANIED BY THE REPORT OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING; AND

 

(III)                               WHETHER OR NOT REQUIRED BY APPLICABLE LAW OR
PURSUANT TO THE TERMS OF ANY OUTSTANDING INDEBTEDNESS OF THE COMPANY, ANY ANNUAL
REPORTS ON FORM 10-K, QUARTERLY REPORTS ON FORM 10-Q AND REPORTS ON
FORM 8-K(WITHOUT EXHIBITS) PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT,
IN SUCH FORM AND AT SUCH TIMES (SUBJECT TO A 15-DAY GRACE PERIOD) AS THE COMPANY
WOULD BE REQUIRED BY APPLICABLE LAW TO PREPARE SUCH REPORTS IF THE COMPANY WERE
A PUBLICLY REPORTING COMPANY.

 

3

--------------------------------------------------------------------------------



 


(B)                                 ACCESS.  IF REQUESTED BY A STOCKHOLDER THAT
(TOGETHER WITH ITS PERMITTED TRANSFEREES) IS A HOLDER OF AN AGGREGATE NUMBER OF
SHARES OF COMMON STOCK REPRESENTING AT LEAST 5% OF THE ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK, THE COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES,
OFFICERS, DIRECTORS AND EMPLOYEES TO, (I) PROVIDE TO THE REPRESENTATIVES OF SUCH
STOCKHOLDER SUCH ADDITIONAL INFORMATION REGARDING THE COMPANY’S AND ITS
SUBSIDIARIES’ AFFAIRS, FINANCES AND ACCOUNTS AS EACH SUCH STOCKHOLDER MAY
REASONABLY REQUEST UPON REASONABLE NOTICE AND (II) PROVIDE TO THE
REPRESENTATIVES OF SUCH STOCKHOLDER DESIGNATED BY THE STOCKHOLDER, DURING NORMAL
BUSINESS HOURS, UPON REASONABLE NOTICE AND AT SUCH STOCKHOLDER’S EXPENSE,
REASONABLE ACCESS TO THE BOOKS AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES.


 


(C)                                  ADDITIONAL INFORMATION.  EACH OF THE
STOCKHOLDERS AGREES THAT, FROM THE DATE OF THIS AGREEMENT AND FOR SO LONG AS IT
SHALL OWN ANY EQUITY SECURITIES, IT WILL FURNISH THE COMPANY SUCH NECESSARY
INFORMATION AND REASONABLE ASSISTANCE AS THE COMPANY MAY REASONABLY REQUEST IN
CONNECTION WITH (I) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND (II) THE PREPARATION AND
FILING OF ANY REPORTS, FILINGS, APPLICATIONS, CONSENTS OR AUTHORIZATIONS WITH
ANY GOVERNMENTAL ENTITY UNDER ANY APPLICABLE LAW.  EACH STOCKHOLDER PROPOSING TO
MAKE A TRANSFER PURSUANT TO ARTICLE II SHALL PROVIDE THE COMPANY WITH ANY
INFORMATION REASONABLY REQUESTED BY THE COMPANY IN ORDER TO DETERMINE WHETHER
THE PROPOSED TRANSFER WOULD BE A PROHIBITED TRANSACTION.


 


1.4                                 CORPORATE OPPORTUNITIES.  EXCEPT AS
OTHERWISE PROVIDED IN THE SECOND SENTENCE OF THIS SECTION 1.4, (I) NO
STOCKHOLDER AND NO STOCKHOLDER, MEMBER, MANAGER, PARTNER OR AFFILIATE OF ANY
STOCKHOLDER OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS (EVEN
IF ALSO AN OFFICER OR DIRECTOR OF THE COMPANY) (ANY OF THE FOREGOING, A
“STOCKHOLDER GROUP MEMBER”) SHALL HAVE ANY DUTY TO COMMUNICATE OR PRESENT AN
INVESTMENT OR BUSINESS OPPORTUNITY OR PROSPECTIVE ECONOMIC ADVANTAGE TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES IN WHICH THE COMPANY OR ONE OF ITS
SUBSIDIARIES MAY, BUT FOR THE PROVISIONS OF THIS SECTION 1.4, HAVE AN INTEREST
OR EXPECTANCY (“CORPORATE OPPORTUNITY”), AND (II) NO STOCKHOLDER OR ANY
STOCKHOLDER GROUP MEMBER (EVEN IF ALSO AN OFFICER OR DIRECTOR OF THE COMPANY)
WILL BE DEEMED TO HAVE BREACHED ANY FIDUCIARY OR OTHER DUTY OR OBLIGATION TO THE
COMPANY BY REASON OF THE FACT THAT ANY SUCH PERSON PURSUES OR ACQUIRES A
CORPORATE OPPORTUNITY FOR ITSELF OR ITS AFFILIATES OR DIRECTS, SELLS, ASSIGNS OR
TRANSFERS SUCH CORPORATE OPPORTUNITY TO ANOTHER PERSON OR DOES NOT COMMUNICATE
INFORMATION REGARDING SUCH CORPORATE OPPORTUNITY TO THE COMPANY.  THE COMPANY,
ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, RENOUNCES ANY INTEREST IN A CORPORATE
OPPORTUNITY AND ANY EXPECTANCY THAT A CORPORATE OPPORTUNITY WILL BE OFFERED TO
THE COMPANY; PROVIDED THAT THE COMPANY DOES NOT RENOUNCE ANY INTEREST OR
EXPECTANCY IT MAY HAVE IN ANY CORPORATE OPPORTUNITY THAT IS OFFERED TO AN
OFFICER OR DIRECTOR OF THE COMPANY IN HIS OR HER CAPACITY AS AN OFFICER OR
DIRECTOR OF THE COMPANY, WHETHER OR NOT SUCH INDIVIDUAL IS ALSO AN OFFICER OR
DIRECTOR OF A STOCKHOLDER, IF SUCH CORPORATE OPPORTUNITY IS OFFERED TO SUCH
INDIVIDUAL BECAUSE THE PERSON OFFERING SUCH CORPORATE OPPORTUNITY SPECIFICALLY
WISHES TO DO BUSINESS WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND THE
STOCKHOLDERS RECOGNIZE THAT THE COMPANY RESERVES SUCH RIGHTS.   

 

4

--------------------------------------------------------------------------------



 


NOTHING HEREIN SHALL BE CONSTRUED TO REQUIRE ANY PERSON TO BREACH A DUTY OF
LOYALTY TO SUCH PERSON’S EMPLOYER.


 


1.5                                 CERTAIN UNDERSTANDINGS.  EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES THAT THE INITIAL HOLDER OF THE CLASS B COMMON STOCK AND
ITS AFFILIATES (COLLECTIVELY, THE “CLASS B HOLDER”) WILL ENGAGE IN TRANSACTIONS
WITH THE COMPANY AND ITS SUBSIDIARIES PURSUANT TO CERTAIN MASTER ISDA AGREEMENTS
(AS DEFINED IN THE CERTIFICATE OF INCORPORATION).  NEITHER THIS AGREEMENT NOR
THE MASTER ISDA AGREEMENTS SHALL PRECLUDE THE CLASS B HOLDER FROM ENGAGING IN
TRANSACTIONS OF A NATURE LIKE THE TRANSACTIONS CONTEMPLATED BY THE MASTER ISDA
AGREEMENTS WITH ANY OTHER PERSON.  WITHOUT LIMITING THE FOREGOING, EACH PARTY
ACKNOWLEDGES THAT THE CLASS B HOLDER IS ENGAGED IN, AMONG OTHER THINGS, DEALING
IN FUEL, AND POWER AND RELATED COMMODITIES FOR ITS OWN ACCOUNT IN THE U.S.
WHOLESALE FUEL AND POWER MARKETS, AND MANAGES POSITIONS IN FUEL AND POWER AND
RELATED COMMODITIES FOR OTHERS.  THE CLASS B HOLDER MAY (I) TAKE ACTIONS UNDER
THE MASTER ISDA AGREEMENTS THAT MAY BE DIFFERENT THAN THE ACTIONS THE CLASS B
HOLDER TAKES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF OTHERS, EVEN THOUGH THE
CIRCUMSTANCES MAY BE THE SAME OR SIMILAR AND (II) EFFECT TRANSACTIONS WITH
COUNTERPARTIES THAT ARE ALSO COUNTERPARTIES TO OTHER TRANSACTIONS IN FUEL AND/OR
POWER OR RELATED COMMODITIES WITH THE CLASS B HOLDER OR FOR WHICH THE CLASS B
HOLDER IS ACTING IN AN AGENCY CAPACITY.  THE CLASS B HOLDER MAY FROM TIME TO
TIME TAKE PROPRIETARY POSITIONS AND/OR MAKE A MARKET IN COMMODITIES AND/OR
INSTRUMENTS IDENTICAL OR ECONOMICALLY RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THE MASTER ISDA AGREEMENTS, OR MAY HAVE AN INVESTMENT BANKING OR OTHER
COMMERCIAL RELATIONSHIP WITH AND ACCESS TO INFORMATION FROM THE ISSUER(S) OF
FINANCIAL INSTRUMENTS OR OTHER INTERESTS UNDERLYING SUCH TRANSACTIONS DURING THE
TERM OF THE MASTER ISDA AGREEMENTS.  THE CLASS B HOLDER MAY ALSO UNDERTAKE
LAWFUL PROPRIETARY ACTIVITIES, INCLUDING HEDGING TRANSACTIONS RELATED TO THE
INITIATION OR TERMINATION OF A TRANSACTION, THAT MAY ADVERSELY AFFECT THE MARKET
PRICE, RATE, INDEX OR OTHER MARKET FACTOR(S) UNDERLYING THE TRANSACTIONS
CONTEMPLATED BY THE MASTER ISDA AGREEMENTS AND CONSEQUENTLY THE VALUE OF THE
TRANSACTIONS CONTEMPLATED BY THE MASTER ISDA AGREEMENTS.  THE PARTIES
ACKNOWLEDGE THAT THE RELATIONSHIP BETWEEN THE CLASS B HOLDER AND THE COMPANY AND
ITS SUBSIDIARIES UNDER THE MASTER ISDA AGREEMENTS IS A COMMERCIAL AND NOT A
FIDUCIARY RELATIONSHIP AND THAT NEITHER THE MASTER ISDA AGREEMENTS NOR THIS
AGREEMENT (EXCEPT AS EXPRESSLY SET FORTH HEREIN) SHALL LIMIT IN ANY MANNER THE
ABILITY OF THE CLASS B HOLDER TO ENTER INTO ANY TRANSACTION OF ANY NATURE WITH
ANY OTHER PERSON, PROVIDED THAT THE CLASS B HOLDER MUST ESTABLISH AN INFORMATION
WALL WITHIN ITS ORGANIZATION SO THAT ANY INFORMATION IT OBTAINS IN ITS CAPACITY
AS A STOCKHOLDER OR THAT IS DISCLOSED TO THE CLASS B DIRECTOR IS KEPT
CONFIDENTIAL AND IS NOT USED BY THE CLASS B HOLDER OTHER THAN IN CONNECTION WITH
THE OPERATION OF THE COMPANY AND ITS SUBSIDIARIES, AND PROVIDED FURTHER, FOR THE
AVOIDANCE OF DOUBT, THAT NOTHING IN THIS SECTION 1.5 RELIEVES THE CLASS B HOLDER
OF ITS OBLIGATIONS UNDER SECTION 4.2.


 


1.6                                 TERMINATION OF CERTAIN RIGHTS.  IN
CONNECTION WITH A PROPOSED IPO, IF THE MANAGING UNDERWRITER OR UNDERWRITERS
THEREOF ADVISE THE COMPANY IN WRITING THAT IN ITS OR THEIR OPINION THE RETENTION
OF ANY PROVISION(S) CONTAINED IN SECTIONS 1.1 OR 1.2 OF THIS AGREEMENT OR
ARTICLE X OF THE CERTIFICATE OF INCORPORATION WOULD BE REASONABLY EXPECTED  

 

5

--------------------------------------------------------------------------------



 


TO HAVE A MATERIAL ADVERSE EFFECT ON THE SUCCESS OF THE OFFERING (INCLUDING,
WITHOUT LIMITATION, A MATERIAL IMPACT ON THE SELLING PRICE), THE STOCKHOLDERS
SHALL NEGOTIATE IN GOOD FAITH WITH EACH OTHER TO AMEND ONE OR MORE OF SUCH
PROVISIONS TO THE EXTENT NECESSARY TO AVOID HAVING SUCH A MATERIAL ADVERSE
EFFECT ON THE SUCCESS OF THE IPO.  NOTWITHSTANDING THE FOREGOING, FOR SO LONG AS
THE SHARES OF CLASS B COMMON STOCK ARE OUTSTANDING AND HAVE NOT BEEN CONVERTED
TO SHARES OF CLASS C COMMON STOCK OR TO SHARES OF CLASS D COMMON STOCK PURSUANT
TO THE CERTIFICATE OF INCORPORATION, SEMPRA SHALL NOT BE REQUIRED UNDER THIS
SECTION 1.6 TO AMEND OR MODIFY OR TO NEGOTIATE TO AMEND OR MODIFY THE PROVISIONS
OF SECTIONS 10.1(A)(I), (II), (III), (IV), (VI), (XI), (XVI) OR (XVIII),
10.1(B), 10.2 AND 10.3 OF THE CERTIFICATE OF INCORPORATION.


 


ARTICLE II


 


TRANSFERS


 


2.1                                 IN GENERAL.


 


(A)                                  NO STOCKHOLDER MAY TRANSFER ANY OF ITS
EQUITY SECURITIES EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT, APPLICABLE STATE
SECURITIES LAWS AND ALL APPLICABLE PROVISIONS OF THIS AGREEMENT.  ANY TRANSFER
OR ATTEMPTED TRANSFER OF EQUITY SECURITIES IN VIOLATION OF ANY PROVISION OF THIS
AGREEMENT SHALL BE VOID.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NO STOCKHOLDER SHALL TRANSFER ANY EQUITY SECURITIES (WHETHER OR
NOT SUCH TRANSFER WOULD OTHERWISE BE PERMITTED BY SECTION 2.1(A)) (I) TO ANY
COMPETITOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II) IF ANY SUCH
TRANSFER WOULD CONSTITUTE A PROHIBITED TRANSACTION, UNLESS, IN ANY SUCH CASE,
SUCH TRANSFER HAS BEEN APPROVED BY BOARD SPECIAL APPROVAL; PROVIDED, THAT ANY
SUCH TRANSFER OF SHARES OF CLASS B COMMON STOCK SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 5.3(C) OF THE CERTIFICATE OF INCORPORATION.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NO STOCKHOLDER SHALL TRANSFER ANY EQUITY SECURITIES (WHETHER OR
NOT THE PROPOSED TRANSFEREE IS A PERMITTED TRANSFEREE OR SUCH TRANSFER WOULD
OTHERWISE BE PERMITTED BY SECTION 2.1(A)) TO ANY PERSON WITHOUT THE CONSENT OF
STOCKHOLDERS HOLDING IN THE AGGREGATE A MAJORITY OF THE ISSUED AND OUTSTANDING
SHARES OF CLASS B COMMON STOCK IF SUCH TRANSFER WOULD RESULT IN A “CHANGE OF
CONTROL” WITHIN THE MEANING OF CLAUSE (3) OF THE DEFINITION OF CHANGE OF CONTROL
IN THE NEW NOTES INDENTURE AS MODIFIED BY THE SECOND PROVISO CONTAINED IN SUCH
DEFINITION (WHETHER OR NOT SUCH TRANSFER IS PURSUANT TO A MANDATORY OFFER (AS
DEFINED IN THE CERTIFICATE OF INCORPORATION), THE PROVISIONS OF SECTION 2.3 OR
2.4, OR OTHERWISE), UNLESS SUCH TRANSFER WOULD, AS A CONDITION TO THE
CONSUMMATION THEREOF, RESULT IN, AND SUCH TRANSFER DOES RESULT IN, THE DISCHARGE
OF ISDA OBLIGATIONS HAVING OCCURRED.


 


(D)                                 IT SHALL BE A CONDITION PRECEDENT TO THE
TRANSFER OF ANY EQUITY SECURITIES TO ANY TRANSFEREE (INCLUDING ANY PERMITTED
TRANSFEREE) AFTER THE DATE OF THIS AGREEMENT THAT  

 

6

--------------------------------------------------------------------------------



 


SUCH TRANSFEREE (I) BECOME A PARTY TO THIS AGREEMENT BY EXECUTING AND DELIVERING
A JOINDER AGREEMENT HERETO, SUBSTANTIALLY IN THE FORM ATTACHED AS ANNEX A
HERETO, AND, IN THE CASE OF A TRANSFER OF SHARES OF CLASS A COMMON STOCK, A
JOINDER AGREEMENT TO THE CLASS A VOTING AGREEMENT AND, IN THE CASE OF A TRANSFER
OF SHARES OF CLASS C COMMON STOCK, A JOINDER AGREEMENT TO THE CLASS C VOTING
AGREEMENT, (II) EXCEPT IN THE CASE OF A TRANSFER OF SHARES OF CLASS B COMMON
STOCK, EXECUTE ALL SUCH OTHER AGREEMENTS OR DOCUMENTS AS MAY REASONABLY BE
REQUESTED BY THE COMPANY (WHICH MAY INCLUDE SUCH REPRESENTATIONS AND WARRANTIES
MADE BY THE TRANSFEREE TO THE COMPANY AS MAY BE REASONABLY REQUESTED BY THE
COMPANY TO ENSURE COMPLIANCE WITH APPLICABLE REGULATORY REQUIREMENTS, WHICH
REPRESENTATIONS AND WARRANTIES SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED AS
ANNEX B HERETO), (III) IN THE CASE OF A TRANSFER OF SHARES OF CLASS B COMMON
STOCK, EXECUTE ALL SUCH OTHER AGREEMENTS OR DOCUMENTS AS MAY REASONABLY BE
REQUESTED BY THE COMPANY FOR THE SOLE PURPOSE OF ENSURING COMPLIANCE WITH THE
SECURITIES ACT AND COMPLIANCE WITH THE TERMS THIS AGREEMENT, AND WHICH ARE
NECESSARY FOR PURPOSES OF LEGAL AND/OR REGULATORY COMPLIANCE, (IV)ENSURE WITH
THE TRANSFERRING STOCKHOLDERS THAT ANY MERGER CONTROL OR OTHER REGULATORY
AUTHORIZATIONS NEEDED IN CONNECTION WITH SUCH TRANSFER ARE DULY OBTAINED AND
(V) DELIVER SUCH AGREEMENTS AND DOCUMENTS TO THE COMPANY AT ITS ADDRESS
SPECIFIED IN SECTION 4.10.  SUCH PERSON SHALL, UPON SATISFACTION OF SUCH
CONDITIONS TO THE REASONABLE SATISFACTION OF THE COMPANY AND ITS ACQUISITION OF
EQUITY SECURITIES, BE A STOCKHOLDER FOR ALL PURPOSES OF THIS AGREEMENT.


 


2.2                                 ADDITIONAL RESTRICTIONS.  NO SHARES OF
CLASS C COMMON STOCK HELD BY ANY CURRENT OR FORMER EMPLOYEES OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES MAY BE TRANSFERRED TO ANY PERSON (EXCEPT BY WILL OR IN
CONNECTION WITH CUSTOMARY ESTATE PLANNING) UNTIL THE THIRD ANNIVERSARY OF THE
CLOSING DATE OR AS OTHERWISE PROVIDED IN THE MANAGEMENT INCENTIVE PLAN.  FROM
AND AFTER THE THIRD ANNIVERSARY OF THE CLOSING DATE, ANY SHARES OF CLASS C
COMMON STOCK ACQUIRED BY ANY CURRENT OR FORMER EMPLOYEES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES UNDER THE MANAGEMENT INCENTIVE PLAN MAY BE TRANSFERRED ONLY
AS PROVIDED IN THE MANAGEMENT INCENTIVE PLAN.


 


2.3                                 TAG-ALONG RIGHTS.


 


(A)                                  IN THE EVENT OF A PROPOSED TRANSFER BY ONE
OR MORE STOCKHOLDERS (EACH, A “TRANSFERRING STOCKHOLDER”) OF SHARES OF COMMON
STOCK REPRESENTING IN THE AGGREGATE A MAJORITY OF THE ISSUED AND OUTSTANDING
SHARES OF ALL CLASSES OF COMMON STOCK (CALCULATED ON A FULLY DILUTED BASIS) (A
“TAG-ALONG TRANSFER”) TO A SINGLE TRANSFEREE OR A GROUP OF RELATED TRANSFEREES,
IN ANY TRANSACTION OR A SERIES OF RELATED TRANSACTIONS (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, WHERE THE CONDITIONS TO A TAG-ALONG TRANSFER ARE SATISFIED
AS THE RESULT OF A MANDATORY OFFER (AS DEFINED IN THE CERTIFICATE OF
INCORPORATION)), OTHER THAN (X) TO A PERMITTED TRANSFEREE OR (Y) IN CONNECTION
WITH A PUBLIC OFFERING OR BROKERS’ TRANSACTIONS (WITHIN THE MEANING OF
SECTION 4(4) OF THE SECURITIES ACT) PURSUANT TO RULE 144, EACH STOCKHOLDER OTHER
THAN THE TRANSFERRING STOCKHOLDER (EACH, A “TAG-ALONG PARTICIPANT”) SHALL HAVE
THE RIGHT TO PARTICIPATE ON THE SAME TERMS AND CONDITIONS AND FOR THE SAME PER
SHARE CONSIDERATION AS EACH TRANSFERRING STOCKHOLDER IN THE TRANSFER, IN THE
MANNER SET FORTH IN THIS SECTION 2.3.  PRIOR TO ANY TAG-ALONG TRANSFER,
FOLLOWING  

 

7

--------------------------------------------------------------------------------



 


COMPLIANCE WITH SECTION 2.5 (IF APPLICABLE), EACH TRANSFERRING STOCKHOLDER SHALL
DELIVER TO THE COMPANY PROMPT WRITTEN NOTICE (THE “TRANSFER NOTICE”), WHICH THE
COMPANY WILL FORWARD TO EACH TAG-ALONG PARTICIPANT WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT THEREOF, WHICH NOTICE SHALL STATE (I) THE NAME OF THE PROPOSED
TRANSFEREE, (II) THE NUMBER OF SHARES OF COMMON STOCK PROPOSED TO BE TRANSFERRED
BY THE TRANSFERRING STOCKHOLDER (THE “TRANSFERRED SECURITIES”), (III) THE
PROPOSED PURCHASE PRICE THEREFOR, INCLUDING A DESCRIPTION OF ANY NON-CASH
CONSIDERATION SUFFICIENTLY DETAILED TO PERMIT THE DETERMINATION OF THE FAIR
MARKET VALUE THEREOF, AND (IV) THE OTHER MATERIAL TERMS AND CONDITIONS OF THE
PROPOSED TAG-ALONG TRANSFER, INCLUDING THE PROPOSED TAG-ALONG TRANSFER DATE
(WHICH DATE MAY NOT BE LESS THAN 35 BUSINESS DAYS AFTER DELIVERY TO THE
TAG-ALONG PARTICIPANTS OF THE TRANSFER NOTICE).  SUCH NOTICE SHALL BE
ACCOMPANIED BY A WRITTEN OFFER FROM THE PROPOSED TRANSFEREE TO PURCHASE THE
TRANSFERRED SECURITIES, WHICH OFFER MAY BE CONDITIONED UPON THE CONSUMMATION OF
THE SALE BY EACH TRANSFERRING STOCKHOLDER, OR THE MOST RECENT DRAFTS OF THE
PURCHASE AND SALE DOCUMENTATION BETWEEN EACH TRANSFERRING STOCKHOLDER AND THE
TRANSFEREE, WHICH SHALL MAKE PROVISION FOR THE PARTICIPATION OF THE TAG-ALONG
PARTICIPANTS IN SUCH SALE CONSISTENT WITH THIS SECTION 2.3.


 


(B)                                 EACH TAG-ALONG PARTICIPANT MAY ELECT TO
PARTICIPATE IN THE PROPOSED TAG-ALONG TRANSFER TO THE PROPOSED TRANSFEREE
IDENTIFIED IN THE TRANSFER NOTICE BY GIVING WRITTEN NOTICE TO THE COMPANY AND TO
EACH TRANSFERRING STOCKHOLDER WITHIN TWENTY (20) BUSINESS DAYS AFTER THE
DELIVERY OF THE TRANSFER NOTICE TO SUCH TAG-ALONG PARTICIPANT, WHICH NOTICE
SHALL STATE THAT SUCH TAG-ALONG PARTICIPANT ELECTS TO EXERCISE ITS RIGHTS OF
TAG-ALONG UNDER THIS SECTION 2.3 AND SHALL STATE THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK SOUGHT TO BE TRANSFERRED.  EACH TAG-ALONG PARTICIPANT SHALL BE
DEEMED TO HAVE WAIVED ITS RIGHT OF TAG-ALONG WITH RESPECT TO THE TRANSFERRED
SECURITIES HEREUNDER IF IT FAILS TO GIVE NOTICE WITHIN THE PRESCRIBED TIME
PERIOD.


 


(C)                                  AT THE CLOSING OF THE TAG-ALONG TRANSFER OF
THE TRANSFERRED SECURITIES TO THE TRANSFEREE, EACH TAG-ALONG PARTICIPANT
EXERCISING ITS TAG-ALONG RIGHTS HEREUNDER SHALL DELIVER TO THE TRANSFERRING
STOCKHOLDER CERTIFICATES REPRESENTING THE TRANSFERRED SECURITIES TO BE
TRANSFERRED BY SUCH TAG-ALONG PARTICIPANT, DULY ENDORSED FOR TRANSFER OR
ACCOMPANIED BY STOCK POWERS DULY EXECUTED, IN EITHER CASE EXECUTED IN BLANK OR
IN FAVOR OF THE APPLICABLE PURCHASER, AGAINST PAYMENT OF THE AGGREGATE PURCHASE
PRICE THEREFOR BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.  EACH
STOCKHOLDER PARTICIPATING IN A TAG-ALONG TRANSFER SHALL RECEIVE CONSIDERATION IN
THE SAME FORM AND PER SHARE AMOUNT AFTER DEDUCTION OF SUCH STOCKHOLDER’S
PROPORTIONATE SHARE OF THE RELATED EXPENSES.  EACH STOCKHOLDER PARTICIPATING IN
A TAG-ALONG TRANSFER SHALL AGREE TO MAKE OR AGREE TO THE SAME CUSTOMARY
REPRESENTATIONS, COVENANTS, INDEMNITIES AND AGREEMENTS AS THE TRANSFERRING
STOCKHOLDER, SO LONG AS THEY ARE MADE SEVERALLY AND NOT JOINTLY AND THE
LIABILITIES THEREUNDER ARE BORNE ON A PRO RATA BASIS BASED ON THE CONSIDERATION
TO BE RECEIVED BY EACH STOCKHOLDER; PROVIDED, THAT ANY GENERAL INDEMNITY GIVEN
BY THE TRANSFERRING STOCKHOLDER, APPLICABLE TO LIABILITIES NOT SPECIFIC TO THE
TRANSFERRING STOCKHOLDER, TO THE TRANSFEREE IN CONNECTION WITH SUCH TAG-ALONG
TRANSFER SHALL BE APPORTIONED AMONG THE STOCKHOLDERS PARTICIPATING IN SUCH
TAG-ALONG TRANSFER ACCORDING TO THE CONSIDERATION RECEIVED BY EACH SUCH
STOCKHOLDER AND SHALL NOT EXCEED 20% OF SUCH  

 

8

--------------------------------------------------------------------------------



 


STOCKHOLDER’S NET PROCEEDS FROM THE TAG-ALONG TRANSFER; PROVIDED, FURTHER, THAT
ANY REPRESENTATION RELATING SPECIFICALLY TO A STOCKHOLDER OR ITS OWNERSHIP OF
THE EQUITY SECURITIES TO BE TRANSFERRED SHALL BE MADE ONLY BY THAT STOCKHOLDER. 
THE FEES AND EXPENSES INCURRED IN CONNECTION WITH A TAG-ALONG TRANSFER AND FOR
THE BENEFIT OF ALL STOCKHOLDERS (IT BEING UNDERSTOOD THAT COSTS INCURRED BY OR
ON BEHALF OF A STOCKHOLDER FOR HIS, HER OR ITS SOLE BENEFIT WILL NOT BE
CONSIDERED TO BE FOR THE BENEFIT OF ALL STOCKHOLDERS), TO THE EXTENT NOT PAID OR
REIMBURSED BY THE COMPANY OR THE TRANSFEREE OR ACQUIRING PERSON, SHALL BE SHARED
BY ALL THE STOCKHOLDERS ON A PRO RATA BASIS, BASED ON THE CONSIDERATION RECEIVED
BY EACH STOCKHOLDER IN RESPECT OF ITS EQUITY SECURITIES TO BE TRANSFERRED;
PROVIDED THAT NO STOCKHOLDER SHALL BE OBLIGATED TO MAKE ANY OUT-OF-POCKET
EXPENDITURE PRIOR TO THE CONSUMMATION OF THE TAG-ALONG TRANSFER (EXCLUDING DE
MINIMIS EXPENDITURES).  THE PROPOSED TAG-ALONG TRANSFER DATE MAY BE EXTENDED
BEYOND THE DATE DESCRIBED IN THE TRANSFER NOTICE TO THE EXTENT NECESSARY TO
OBTAIN REQUIRED APPROVALS OF GOVERNMENTAL ENTITIES AND OTHER REQUIRED APPROVALS
AND THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, AND THE
STOCKHOLDERS SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO
COOPERATE WITH THE COMPANY IN OBTAINING, SUCH APPROVALS.


 


(D)                                 IF THE TRANSFERRING STOCKHOLDER SELLS OR
OTHERWISE TRANSFERS TO THE TRANSFEREE ANY OF ITS SHARES OF COMMON STOCK IN
BREACH OF THIS SECTION 2.3, THEN EACH TAG-ALONG PARTICIPANT SHALL HAVE THE RIGHT
TO SELL TO EACH TRANSFERRING STOCKHOLDER, AND EACH TRANSFERRING STOCKHOLDER
UNDERTAKES TO PURCHASE FROM EACH TAG-ALONG PARTICIPANT, THE NUMBER OF SHARES OF
COMMON STOCK THAT SUCH TAG-ALONG PARTICIPANT WOULD HAVE HAD THE RIGHT TO SELL TO
THE TRANSFEREE PURSUANT TO THIS SECTION 2.3, FOR A PER SHARE AMOUNT AND FORM OF
CONSIDERATION AND UPON THE TERMS AND CONDITIONS ON WHICH THE TRANSFEREE BOUGHT
SUCH SHARES FROM THE TRANSFERRING STOCKHOLDER, BUT WITHOUT ANY INDEMNITY BEING
GRANTED BY ANY TAG-ALONG PARTICIPANT TO THE TRANSFERRING STOCKHOLDER; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 2.3(D) SHALL PRECLUDE ANY
STOCKHOLDER FROM SEEKING ALTERNATIVE REMEDIES AGAINST ANY SUCH TRANSFERRING
STOCKHOLDER AS A RESULT OF ITS BREACH OF THIS SECTION 2.3.


 


(E)                                  IN THE EVENT OF A PROPOSED TRANSFER OF
SHARES OF COMMON STOCK THAT IS SUBJECT TO THIS SECTION 2.3 AND THE PROVISIONS OF
ARTICLE XI OF THE CERTIFICATE OF INCORPORATION, THE PROVISIONS OF ARTICLE XI OF
THE CERTIFICATE OF INCORPORATION SHALL APPLY FIRST TO SUCH TRANSFER, AND THE
PROVISIONS OF THIS SECTION 2.3 SHALL APPLY SECOND.


 


2.4                                 DRAG-ALONG RIGHTS.


 


(A)                                  IF ONE OR MORE STOCKHOLDERS HOLDING IN THE
AGGREGATE (X) 75% OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK AND
(Y) 70% OF THE ISSUED AND OUTSTANDING SHARES OF CLASS B COMMON STOCK DETERMINE
TO TRANSFER ALL OF THE ISSUED AND OUTSTANDING EQUITY SECURITIES TO ANY PERSON OR
PERSONS (OTHER THAN A STOCKHOLDER TRANSFEREE AND OTHER THAN AN AFFILIATE OF ANY
OF THE TRANSFERRING STOCKHOLDERS OR A GROUP INCLUDING ONE OR MORE AFFILIATES OF
ANY OF THE TRANSFERRING STOCKHOLDERS) IN ANY TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS THAT IS PROPOSED TO BE EFFECTED ON AN ARMS-LENGTH BASIS (A
“DRAG-ALONG

 

9

--------------------------------------------------------------------------------


 


TRANSACTION”), THEN, IF REQUESTED BY THE STOCKHOLDERS TRANSFERRING SUCH EQUITY
SECURITIES (THE “SECTION 2.4 TRANSFERRING STOCKHOLDERS”), EACH OTHER STOCKHOLDER
(EACH, A “SELLING STOCKHOLDER”) SHALL BE REQUIRED TO SELL TO THE PROPOSED
TRANSFEREE ALL OF THE EQUITY SECURITIES HELD BY IT, FOR THE SAME FORM AND AMOUNT
OF CONSIDERATION PER SHARE AS THE CONSIDERATION PER SHARE TO BE RECEIVED BY THE
SECTION 2.4 TRANSFERRING STOCKHOLDERS, AND UPON THE SAME TERMS AND CONDITIONS AS
THOSE UPON WHICH THE SECTION 2.4 TRANSFERRING STOCKHOLDERS SELL THEIR EQUITY
SECURITIES TO THE PROPOSED TRANSFEREE.  IF ANY HOLDERS OF EQUITY SECURITIES OF
ANY CLASS ARE GIVEN AN OPTION AS TO THE FORM AND AMOUNT OF CONSIDERATION TO BE
RECEIVED IN THE DRAG-ALONG TRANSACTION, ALL HOLDERS OF EQUITY SECURITIES OF SUCH
CLASS MUST BE GIVEN THE SAME OPTION.  THE SECTION 2.4 TRANSFERRING
STOCKHOLDER(S) SHALL PROVIDE WRITTEN NOTICE (THE “DRAG-ALONG NOTICE”) TO EACH
OTHER SELLING STOCKHOLDER OF ANY PROPOSED DRAG-ALONG TRANSACTION AS SOON AS
PRACTICABLE FOLLOWING ITS EXERCISE OF THE RIGHTS PROVIDED IN THIS
SECTION 2.4(A).  THE DRAG-ALONG NOTICE SHALL SET FORTH THE CONSIDERATION TO BE
PAID BY THE PROPOSED TRANSFEREE FOR THE EQUITY SECURITIES, THE IDENTITY OF THE
PROPOSED TRANSFEREE AND THE MATERIAL TERMS OF THE PROPOSED DRAG-ALONG
TRANSACTION.


 


(B)                                 IN CONNECTION WITH THE DRAG-ALONG
TRANSACTION, EACH SELLING STOCKHOLDER WILL AGREE TO MAKE OR AGREE TO THE SAME
CUSTOMARY REPRESENTATIONS, COVENANTS, INDEMNITIES AND AGREEMENTS AS THE
SECTION 2.4 TRANSFERRING STOCKHOLDERS, SO LONG AS THEY ARE MADE SEVERALLY AND
NOT JOINTLY AND THE LIABILITIES THEREUNDER ARE BORNE ON A PRO RATA BASIS BASED
ON THE CONSIDERATION TO BE RECEIVED BY EACH STOCKHOLDER; PROVIDED, HOWEVER, THAT
(I) ANY GENERAL INDEMNITY GIVEN BY THE SECTION 2.4 TRANSFERRING STOCKHOLDERS,
APPLICABLE TO LIABILITIES NOT SPECIFIC TO THE SECTION 2.4 TRANSFERRING
STOCKHOLDERS, TO THE TRANSFEREE IN CONNECTION WITH SUCH DRAG-ALONG TRANSACTION
SHALL BE APPORTIONED AMONG THE SELLING STOCKHOLDERS ACCORDING TO THE
CONSIDERATION RECEIVED BY EACH SELLING STOCKHOLDER AND SHALL NOT EXCEED 20% OF
SUCH SELLING STOCKHOLDER’S NET PROCEEDS FROM THE DRAG-ALONG TRANSACTION,
(II) THAT ANY REPRESENTATION RELATING SPECIFICALLY TO A SELLING STOCKHOLDER OR
ITS EQUITY SECURITIES SHALL BE MADE ONLY BY THAT SELLING STOCKHOLDER AND
(III) IN NO EVENT SHALL ANY STOCKHOLDER BE OBLIGATED TO AGREE TO ANY
NON-COMPETITION COVENANT OR OTHER SIMILAR AGREEMENT AS A CONDITION OF
PARTICIPATING IN SUCH DRAG-ALONG TRANSACTION.  THE FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE DRAG-ALONG TRANSACTION AND FOR THE BENEFIT OF ALL
STOCKHOLDERS (IT BEING UNDERSTOOD THAT COSTS INCURRED BY OR ON BEHALF OF A
STOCKHOLDER FOR HIS, HER OR ITS SOLE BENEFIT WILL NOT BE CONSIDERED TO BE FOR
THE BENEFIT OF ALL STOCKHOLDERS), TO THE EXTENT NOT PAID OR REIMBURSED BY THE
COMPANY OR THE TRANSFEREE, SHALL BE SHARED BY ALL THE STOCKHOLDERS ON A PRO RATA
BASIS, BASED ON THE CONSIDERATION RECEIVED BY EACH STOCKHOLDER IN RESPECT OF ITS
EQUITY SECURITIES; PROVIDED, HOWEVER, THAT NO STOCKHOLDER SHALL BE OBLIGATED TO
MAKE ANY OUT-OF-POCKET EXPENDITURE PRIOR TO THE CONSUMMATION OF THE DRAG-ALONG
TRANSACTION (EXCLUDING DE MINIMIS EXPENDITURES).


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, ANY SELLING STOCKHOLDER WHOSE ASSETS (“PLAN ASSETS”) CONSTITUTE
ASSETS OF ONE OR MORE EMPLOYEE BENEFIT PLANS AND ARE SUBJECT TO PART IV OF TITLE
I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”),
SHALL NOT BE OBLIGATED TO SELL TO ANY PERSON

 

10

--------------------------------------------------------------------------------



 


TO WHOM THE SALE OF ANY EQUITY SECURITIES WOULD CONSTITUTE A NON-EXEMPT
“PROHIBITED TRANSACTION” WITHIN THE MEANING OF ERISA OR THE CODE, PROVIDED,
HOWEVER, THAT IF SO REQUESTED BY THE SECTION 2.4 TRANSFERRING STOCKHOLDERS:
(I) SUCH SELLING STOCKHOLDER SHALL HAVE TAKEN COMMERCIALLY REASONABLE EFFORTS TO
(X) STRUCTURE ITS SALE OF EQUITY SECURITIES SO AS NOT TO CONSTITUTE A NON-EXEMPT
“PROHIBITED TRANSACTION” OR (Y) OBTAIN A RULING FROM THE DEPARTMENT OF LABOR TO
THE EFFECT THAT SUCH SALE (AS ORIGINALLY PROPOSED OR AS RESTRUCTURED PURSUANT TO
CLAUSE (I)(X)) DOES NOT CONSTITUTE A NON-EXEMPT “PROHIBITED TRANSACTION” AND
(II) SUCH SELLING STOCKHOLDER SHALL HAVE DELIVERED AN OPINION OF COUNSEL (WHICH
OPINION AND COUNSEL ARE REASONABLY SATISFACTORY TO THE SECTION 2.4 TRANSFERRING
STOCKHOLDERS) TO THE EFFECT THAT SUCH SALE (AS ORIGINALLY PROPOSED OR AS
RESTRUCTURED PURSUANT TO CLAUSE (I)(X)) WOULD CONSTITUTE A NON-EXEMPT
“PROHIBITED TRANSACTION.”


 


(D)                                 UPON THE CONSUMMATION OF THE DRAG-ALONG
TRANSACTION AND DELIVERY BY ANY SELLING STOCKHOLDER OF THE DULY ENDORSED
CERTIFICATE OR CERTIFICATES REPRESENTING THE EQUITY SECURITIES HELD BY SUCH
SELLING STOCKHOLDER TO BE SOLD, TOGETHER WITH A STOCK POWER DULY EXECUTED IN
BLANK, THE ACQUIRING PERSON SHALL REMIT DIRECTLY TO SUCH SELLING STOCKHOLDER, BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, THE CONSIDERATION FOR THE EQUITY
SECURITIES SOLD PURSUANT THERETO.


 


(E)                                  IN THE EVENT OF A PROPOSED TRANSFER OF
SHARES OF COMMON STOCK THAT IS SUBJECT TO THIS SECTION 2.4, SECTION 2.3 AND THE
PROVISIONS OF ARTICLE XI OF THE CERTIFICATE OF INCORPORATION, THE PROVISIONS OF
THIS SECTION 2.4 SHALL CONTROL.


 


2.5                                 RIGHT OF FIRST REFUSAL.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS
SPECIFIED IN THIS SECTION 2.5 AND WITHOUT IN AN WAY LIMITING THE RESTRICTIONS ON
TRANSFER IN THIS ARTICLE II, THE CLASS A STOCKHOLDERS AND THE CLASS B
STOCKHOLDERS (COLLECTIVELY, THE “ROFR STOCKHOLDERS”) SHALL HAVE A RIGHT OF FIRST
REFUSAL IF ANY CLASS C STOCKHOLDER (THE “INITIATOR”) PROPOSES TO SELL ANY SHARES
OF CLASS C COMMON STOCK OWNED BY IT (THE “TRANSFER SHARES”), OTHER THAN (I) TO A
PERMITTED TRANSFEREE OR (II) AS A TAG-ALONG PARTICIPANT PURSUANT TO SECTION 2.3
OR AS A SELLING STOCKHOLDER PURSUANT TO SECTION 2.4.


 


(B)                                 EACH TIME THE INITIATOR PROPOSES SO TO SELL
ANY TRANSFER SHARES, THE INITIATOR SHALL GIVE A WRITTEN NOTICE (THE “INITIATOR
NOTICE”) TO EACH ROFR STOCKHOLDER, SPECIFYING THE NUMBER OF TRANSFER SHARES AND
CONTAINING AN IRREVOCABLE OFFER TO SELL THE TRANSFER SECURITIES TO THE ROFR
STOCKHOLDERS AT THE PRICE, AND UPON THE OTHER MATERIAL TERMS AND CONDITIONS,
SPECIFIED IN THE INITIATOR NOTICE (THE “TRANSFER PRICE”).  THE TRANSFER PRICE
SHALL BE EQUAL TO THE PRICE OFFERED (THE “PURCHASE OFFER”) TO THE INITIATOR BY A
BONA FIDE THIRD PARTY OFFEROR (THE “THIRD-PARTY OFFEROR”), THE IDENTITY OF WHICH
SHALL BE SPECIFIED IN THE INITIATOR NOTICE.  IF THE PURCHASE OFFER IS CONTAINED
IN A WRITTEN PROPOSAL, A COPY OF SUCH WRITTEN PROPOSAL SHALL BE PROVIDED WITH
THE INITIATOR NOTICE.


 


(C)                                  WITHIN TWENTY (20) BUSINESS DAYS AFTER ITS
RECEIPT OF THE INITIATOR NOTICE (THE “ROFR EXERCISE PERIOD”), EACH ROFR
STOCKHOLDER WHO WISHES TO PURCHASE ANY

 

11

--------------------------------------------------------------------------------



 


TRANSFER SHARES SHALL GIVE A WRITTEN NOTICE TO THE INITIATOR (THE “ROFR
NOTICE”), SPECIFYING THE NUMBER OF TRANSFER SHARES THAT SUCH ROFR STOCKHOLDER
WISHES TO PURCHASE (UP TO SUCH ROFR STOCKHOLDER’S PRO RATA SHARE) AND, AT THE
OPTION OF SUCH ROFR STOCKHOLDER, INDICATING THE MAXIMUM NUMBER OF TRANSFER
SHARES THAT SUCH ROFR STOCKHOLDER IRREVOCABLY COMMITS TO PURCHASE IN EXCESS OF
SUCH ROFR STOCKHOLDER’S PRO RATA SHARE (THE “EXCESS AMOUNT”).  ANY ROFR NOTICE
SHALL UPON DELIVERY BECOME BINDING ON THE ROFR STOCKHOLDER DELIVERING SUCH
NOTICE AND SHALL BECOME IRREVOCABLE WITHOUT THE NECESSITY OF ANY ACCEPTANCE
THEREOF BY THE INITIATOR.  IF ONE OR MORE ROFR STOCKHOLDERS DECLINE TO
PARTICIPATE IN SUCH PURCHASE OR ELECT TO PURCHASE LESS THAN SUCH ROFR
STOCKHOLDER’S PRO RATA SHARE, THEN THE REMAINING TRANSFER SHARES SHALL
AUTOMATICALLY BE DEEMED TO BE ACCEPTED BY THE ROFR STOCKHOLDERS WHO SPECIFIED AN
EXCESS AMOUNT IN THEIR RESPECTIVE NOTICE OF ACCEPTANCE, AND SHALL BE ALLOCATED
AMONG SUCH ROFR STOCKHOLDERS (WITH ROUNDING TO AVOID FRACTIONAL SHARES) IN
PROPORTION TO THEIR RESPECTIVE PRO RATA SHARE, BUT IN NO EVENT SHALL AN AMOUNT
GREATER THAN A ROFR STOCKHOLDER’S EXCESS AMOUNT BE ALLOCATED TO SUCH ROFR
STOCKHOLDER.  ANY EXCESS TRANSFER SECURITIES REMAINING AFTER SUCH ALLOCATION
SHALL BE FURTHER ALLOCATED AMONG THE REMAINING ROFR STOCKHOLDERS WHOSE SPECIFIED
EXCESS AMOUNT HAS NOT BEEN SATISFIED (WITH ROUNDING TO AVOID FRACTIONAL SHARES)
IN PROPORTION TO EACH ROFR STOCKHOLDER’S RESPECTIVE PRO RATA SHARE, AND SUCH
PROCEDURE SHALL BE EMPLOYED UNTIL THE ENTIRE EXCESS AMOUNT OF EACH ROFR
STOCKHOLDER HAS BEEN SATISFIED OR UNTIL ALL OF THE TRANSFER SECURITIES HAVE BEEN
ALLOCATED.  TWO OR MORE ROFR STOCKHOLDERS MAY ALSO DELIVER A JOINT ROFR NOTICE. 
A ROFR STOCKHOLDER’S FAILURE TO GIVE TIMELY WRITTEN NOTICE REGARDING ITS
ELECTION TO PURCHASE ANY TRANSFER SECURITIES PURSUANT TO THIS SECTION 2.5 SHALL
BE DEEMED AN ELECTION BY SUCH ROFR STOCKHOLDER NOT TO PURCHASE ANY TRANSFER
SECURITIES.  FOR PURPOSES OF THIS SECTION 2.5, THE TERM “PRO RATA SHARE” MEANS,
WITH RESPECT TO ANY ROFR STOCKHOLDER, WITH RESPECT TO ANY PROPOSED TRANSFER, ON
THE APPLICABLE TRANSFER DATE, A PERCENTAGE OF THE TRANSFER SHARES BEING OFFERED
TO THE ROFR STOCKHOLDERS EQUAL TO A FRACTION DETERMINED BY DIVIDING (X) THE
NUMBER OF SHARES OF COMMON STOCK HELD BY SUCH ROFR STOCKHOLDER AS OF SUCH DATE
BY (Y) THE TOTAL NUMBER OF SHARES OF COMMON STOCK HELD AS OF SUCH DATE BY ALL
ROFR STOCKHOLDERS PARTICIPATING IN THE ALLOCATION ROUND FOR WHICH PRO RATA
SHARES ARE BEING CALCULATED.


 


(D)                                 UPON THE CONSUMMATION OF THE PURCHASE BY THE
ROFR STOCKHOLDERS OF THE TRANSFER SHARES PURSUANT TO THIS SECTION 2.5 AND
DELIVERY BY THE INITIATOR OF THE DULY ENDORSED CERTIFICATE OR CERTIFICATES
REPRESENTING THE TRANSFER SHARES, TOGETHER WITH A STOCK POWER DULY EXECUTED IN
BLANK, EACH OF THE ROFR STOCKHOLDERS WHO HAS PURCHASED SUCH TRANSFER SHARES
SHALL REMIT DIRECTLY TO THE INITIATOR, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS, THE CONSIDERATION FOR THE EQUITY SECURITIES SOLD PURSUANT THERETO.


 


(E)                                  ANYTHING IN THIS SECTION 2.5 TO THE
CONTRARY NOTWITHSTANDING, IF THE ROFR STOCKHOLDERS DO NOT DELIVER ROFR NOTICES
COVERING IN THE AGGREGATE ALL OF THE TRANSFER SHARES PROPOSED TO BE SOLD BY THE
INITIATOR IN ITS INITIATOR NOTICE, THEN NO ROFR STOCKHOLDER SHALL BE ENTITLED TO
PURCHASE ANY OF SUCH TRANSFER SHARES PURSUANT TO THIS SECTION 2.5.  IF, AT THE
END OF THE ROFR EXERCISE PERIOD, NONE OF THE ROFR STOCKHOLDERS HAS DELIVERED TO
THE INITIATOR AN EFFECTIVE ROFR NOTICE, OR IF THE ROFR STOCKHOLDERS

 

12

--------------------------------------------------------------------------------



 


HAVE DELIVERED ROFR NOTICES COVERING IN THE AGGREGATE LESS THAN ALL OF THE
TRANSFER SHARES, THEN THE INITIATOR SHALL HAVE SIXTY (60) BUSINESS DAYS AFTER
THE EXPIRATION OF THE ROFR EXERCISE PERIOD DURING WHICH TO TRANSFER ALL (BUT NOT
LESS THAN ALL) OF THE TRANSFER SHARES TO THE THIRD-PARTY OFFEROR, AT A PRICE NOT
LOWER THAN THE TRANSFER PRICE AND ON TERMS NO MORE FAVORABLE TO THE THIRD-PARTY
OFFEROR IN ALL MATERIAL RESPECTS THAN THOSE CONTAINED IN THE TRANSFER NOTICE. 
IF, AT THE END OF SUCH SIXTY-BUSINESS DAY PERIOD, THE INITIATOR HAS NOT
COMPLETED THE TRANSFER OF THE TRANSFER SHARES TO THE THIRD-PARTY OFFEROR, THE
INITIATOR SHALL NO LONGER BE PERMITTED TO TRANSFER THE TRANSFER SHARES TO THE
THIRD-PARTY OFFEROR OR ANY OTHER PERSON WITHOUT AGAIN COMPLYING WITH THE
REQUIREMENTS OF THIS SECTION 2.5; PROVIDED, HOWEVER, THAT IF THE INITIATOR
DETERMINES AT ANY TIME WITHIN SUCH SIXTY-BUSINESS DAY PERIOD THAT THE TRANSFER
OF THE TRANSFER SHARES TO THE THIRD-PARTY OFFEROR AT A PRICE NOT LOWER THAN THE
TRANSFER PRICE AND ON TERMS NO MORE FAVORABLE TO THE THIRD-PARTY OFFEROR IN ALL
MATERIAL RESPECTS THAN THOSE CONTAINED IN THE TRANSFER NOTICE IS IMPRACTICAL,
THE INITIATOR MAY TERMINATE ALL ATTEMPTS TO TRANSFER THE TRANSFER SHARES AND
RECOMMENCE THE PROCEDURES DESCRIBED IN THIS SECTION 2.5 PRIOR TO THE EXPIRATION
OF SUCH SIXTY-BUSINESS DAY PERIOD BY DELIVERING A WRITTEN NOTICE THEREOF TO EACH
ROFR STOCKHOLDER.


 


2.6                                 LEGEND.


 


(A)                                  ALL CERTIFICATES REPRESENTING THE EQUITY
SECURITIES HELD BY EACH STOCKHOLDER SHALL BEAR LEGENDS SUBSTANTIALLY IN THE
FOLLOWING FORMS:


 

“THIS COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAW AND MAY NOT BE TRANSFERRED IN
THE ABSENCE OF REGISTRATION THEREUNDER OR AN EXEMPTION THEREFROM.

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF A CERTAIN
STOCKHOLDERS AGREEMENT, AMONG THE ISSUER HEREOF AND EACH OF THE HOLDERS OF THE
COMMON STOCK, AS AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME TO TIME.  NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.  THE HOLDER OF THIS CERTIFICATE,
BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS
OF SUCH STOCKHOLDERS AGREEMENT.  COPIES OF SUCH STOCKHOLDERS AGREEMENT ARE ON
FILE AT THE ISSUER’S PRINCIPAL OFFICES AND, UPON WRITTEN REQUEST,

 

13

--------------------------------------------------------------------------------


 

COPIES THEREOF WILL BE MAILED WITHOUT CHARGE WITHIN FIVE DAYS OF RECEIPT OF SUCH
REQUEST TO APPROPRIATELY INTERESTED PERSONS.”

 


(B)                                 UPON THE PERMITTED SALE OF ANY EQUITY
SECURITIES PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO RULE 144 OR (II) ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR UPON THE TERMINATION OF THIS AGREEMENT,
THE CERTIFICATES REPRESENTING SUCH EQUITY SECURITIES SHALL BE REPLACED, AT THE
EXPENSE OF THE COMPANY, WITH CERTIFICATES OR INSTRUMENTS NOT BEARING THE LEGENDS
REQUIRED BY SECTION 2.6(A); PROVIDED, HOWEVER, THAT THE COMPANY MAY CONDITION
SUCH REPLACEMENT OF CERTIFICATES UNDER CLAUSE (II) UPON THE RECEIPT OF AN
OPINION OF SECURITIES COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.


 


ARTICLE III


 


DEFINITIONS


 


3.1                                 CERTAIN DEFINITIONS.


 

“Affiliate” means, (i) with respect to any Person, any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
(ii) with respect to any AIG Entity, any other investment entity sponsored or
managed by AIG or any asset management entity successor thereto, (iii) with
respect to any Camulos Fund, any other investment entity sponsored or managed by
Camulos or any investment management entity successor thereto, and (iv) with
respect to any Taconic Fund, any other investment entity sponsored or managed by
Taconic or any investment management entity successor thereto.

 

“Agreement” means this Stockholders Agreement, as amended from time to time in
accordance with Section 4.6(a).

 

“AIG” means AIG Global Investment Corp., a New Jersey corporation.

 

“AIG Entities” means, collectively, each of the entities listed on Schedule IV
hereto.

 

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.

 

14

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company.

 

“Board Special Approval” means the prior approval of (i) a majority of the total
authorized number of directors constituting the Board, (ii) a majority of the
total authorized number of Class A Directors and (iii) if required under the
Certificate of Incorporation, the Class B Director.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

 

“Bylaws” means the Third Amended and Restated Bylaws of the Company, as they may
be amended from time to time.

 

“Camulos” means Camulos Capital LP, a Delaware limited partnership.

 

“Camulos Funds” means, collectively, (i) Camulos Master Fund LP and (ii) Camulos
Loan Vehicle Fund I LP.

 

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Company, as it may be amended from time to time.

 

“Chief Executive Officer” means the chief executive officer of the Company.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

 

“Class A Directors” means, collectively, the directors nominated and elected by
the Class A Stockholders, voting as a separate class, in accordance with the
Certificate of Incorporation and in the manner set forth in the Class A Voting
Agreement.

 

“Class A Stockholders” has the meaning set forth in the preamble to this
Agreement.

 

“Class A Voting Agreement” means the Voting Agreement, dated as of the date
hereof, by and among the Class A Stockholders party thereto, as it may be
amended from time to time.

 

15

--------------------------------------------------------------------------------


 

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

 

“Class B Director” means the director nominated and elected by the Class B
Stockholders, voting as a separate class, in accordance with the Certificate of
Incorporation.

 

“Class B Holder” has the meaning set forth in Section 1.5.

 

“Class B Stockholders” has the meaning set forth in the preamble to this
Agreement.

 

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

 

“Class C Stockholders” has the meaning set forth in the preamble to this
Agreement.

 

“Class C Voting Agreement” means the Voting Agreement, dated as of the date
hereof, by and among the Class C Stockholders party thereto, as it may be
amended from time to time.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Committee” means any committee of the Board.

 

“Common Stock” means, collectively, the Class A Common Stock, the Class B Common
Stock and the Class C Common Stock, and any securities issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.

 

“Common Stockholders” has the meaning set forth in the preamble to this
Agreement.

 

“Company” has the meaning set forth in the Preamble.

 

16

--------------------------------------------------------------------------------


 

“Compensation Committee” means the Compensation Committee of the Board
established in accordance with the Certificate of Incorporation.

 

“Competitor” means any Person that, directly or through any Affiliate, is
engaged principally in the retail sale of natural gas and electricity to end-use
residential and small commercial customers in deregulated markets in the U.S.
and Canada.

 

“Control” means the power to direct the affairs of a Person by reason of
ownership of voting securities, by contract or otherwise.

 

“Corporate Opportunity” has the meaning set forth in Section 1.4.

 

“Discharge of ISDA Obligations” has the meaning given such term in the
Certificate of Incorporation, as of September 22, 2009.

 

“Drag-Along Notice” has the meaning set forth in Section 2.4(a).

 

“Drag-Along Transaction” has the meaning set forth in Section 2.4(a).

 

“Equity Securities” means any and all shares of Common Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares.

 

“ERISA” has the meaning set forth in Section 2.4(c).

 

“Excess Amount” has the meaning set forth in Section 2.5(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

 

“Exchange Offer” has the meaning set forth in the Recitals.

 

“Fair Market Value” means with respect to any non-cash consideration, the fair
market value of such non-cash consideration as determined in good faith by the
Board.

 

17

--------------------------------------------------------------------------------


 

“Family Group” means, with respect to any Stockholder who is a natural person,
(i) such Stockholder’s spouse, (ii) any lineal ancestor or descendant of such
Stockholder (descendants, for this purpose, shall include adopted children),
(iii) any trust or trusts in which any of the foregoing, individually or
collectively, has, directly or indirectly, at least a majority of the beneficial
interest, and (iv) the estate of such Stockholder (and his executor(s) or
administrator(s)) and the heirs and legatees thereof.

 

“Fully Diluted Basis” means the total number of outstanding shares of Common
Stock calculated as if (i) all securities convertible into or exchangeable for
shares of Common Stock at the time of calculation have been fully converted into
or exchanged for shares of Common Stock and (ii) all outstanding warrants,
options or other rights for the purchase of shares of Common Stock or securities
convertible into or exchangeable for shares of Common Stock have been fully
exercised as of such time, in each case, without regard to whether such
instruments are then so convertible, exchangeable or exercisable.

 

“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Information” means all information (including, without limitation, proprietary
and financial information) about the Company or any of its Subsidiaries that is
or has been furnished to any Stockholder or any of its Representatives by or on
behalf of the Company or any of its Subsidiaries, or any of their respective
Representatives (whether written or oral or in electronic or other form and
whether prepared by the Company, its advisers or otherwise), together with all
written or electronically stored documentation prepared by such Stockholder or
its Representatives based on or reflecting, in whole or in part, such
information; provided that the term “Information” does not include any
information that (x) is or becomes generally available to the public through no
action or omission by any Stockholder or its Representatives or (y) is or
becomes available to such Stockholder on a non-confidential basis from a source
(other than the Company or any of its Subsidiaries, or any of their respective
Representatives) that, to the best of such Stockholder’s knowledge after
reasonable inquiry, is not prohibited from disclosing such information to such
Stockholder or its Representatives by a contractual, legal or fiduciary
obligation.

 

“Initiator” has the meaning set forth in Section 2.5(a).

 

“Initiator Notice” has the meaning set forth in Section 2.5(b).

 

18

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the Intercreditor and Subordination Agreement,
dated as of September 22, 2009, by and among the Company, the pledgors from time
to time party thereto, Sempra Energy Trading LLC, in its capacity as facility
agent, and Law Debenture Trust Company of New York, in its capacity as indenture
trustee, as it may be amended from time to time.

 

“IPO” means the initial Public Offering of the Company that generates gross cash
proceeds of not less than $75,000,000 (including primary and secondary sales).

 

“Lock-Up Agreement” has the meaning set forth in the Recitals.

 

“Management Incentive Plan” has the meaning set forth in the Recitals.

 

“Master ISDA Agreements” has the meaning set forth in Section 1.5.

 

“New Notes Indenture” means the trust indenture agreement, dated as of
September 22, 2009, by and among the Company, the Subsidiary Guarantors named
therein, and Law Debenture Trust Company of New York, as trustee, as amended,
amended and restated, supplemented or otherwise modified form time to time in
accordance with its terms.

 

“Notes” has the meaning set forth in the Recitals.

 

“Offer Documents” has the meaning set forth in the Recitals.

 

“Permitted Transferee” means, (i) with respect to any Stockholder, any Affiliate
of a Stockholder; (ii) with respect to any Stockholder that is a natural person,
any other member of the Family Group of such Stockholder; (iii) with respect to
any Stockholder that is a trust, (A) any beneficiary of such trust that is a
member of the Family Group of the settlor of such trust or (B) any new or
reconstituted trust the settlor of which is the same as the settlor of the
Transferring trust (or the executor, administrator or personal representative of
such settlor acting in such settlor’s name) and the beneficiaries of which are
members of the Family Group of the settlor of such trust; and (iv) with respect
to any Stockholder that is a legal entity, any general partner, limited partner,
stockholder or member of such Stockholder, if the applicable Transfer is in
connection with any liquidation of, or a distribution with respect to an equity
interest in, such Stockholder; provided, however, that in no event shall any
competitor of the Company or any of its Subsidiaries constitute a “Permitted
Transferee.”  The Company or any of its Subsidiaries

 

19

--------------------------------------------------------------------------------


 

shall be Permitted Transferees, subject to any applicable approvals required
pursuant to the Certificate of Incorporation.  Any Stockholder shall also be a
Permitted Transferee of the Permitted Transferees of itself.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof, or any Group comprised of two or more of the foregoing.

 

“Plan Assets” has the meaning set forth in Section 2.4(c).

 

“Prohibited Transaction” means any Transfer of Equity Securities that
(i) violates or causes a default, “change of control” or similar event under any
of the Company’s or any of its Subsidiaries’ material debt agreements,
indentures and other agreements or instruments evidencing material indebtedness
of the Company or any of its Subsidiaries, as such agreements, indentures and
instruments may be amended or modified from time to time in accordance with
their terms (other than any transaction approved by Board Special Approval, if
in connection with such Transfer such agreements, indentures and instruments are
amended, modified or refinanced such that there does not exist a violation,
default, “change of control” or similar event pursuant to such material
indebtedness), (ii) violates applicable securities laws or the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 or would cause the Company or any of its
Subsidiaries to be in violation of any Applicable Law, (iii) would result in the
assets of the Company or any of its Subsidiaries constituting Plan Assets,
(iv) would, to the knowledge of the transferor of such Equity Securities after
due inquiry, result in the Company’s meeting the stock ownership requirement of
Section 542(a)(2) of the Code, (v) would cause the Company to be Controlled by
or under common Control with an “investment company” for purposes of the
Investment Company Act of 1940, as amended, or (vi) would cause the Company to
have a class of equity securities held of record by five hundred (500) or more
persons (within the meaning of Section 13(g) of the Exchange Act).

 

“Pro Rata Share” has the meaning set forth in Section 2.5(c).

 

“Public Offering” means an offering of Common Stock pursuant to a registration
statement filed in accordance with the Securities Act (other than a registration
statement on Form S-4 or Form S-8, or their successors, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another entity).

 

“Purchase Offer” has the meaning set forth in Section 2.5(b).

 

20

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and certain Stockholders party thereto,
as it may be amended from time to time.

 

“Related Agreements” means, collectively, the Master ISDA Agreements, the
Intercreditor Agreement, the Class A Voting Agreement, the Class C Voting
Agreement and the Registration Rights Agreement.

 

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives.

 

“Restructuring” has the meaning set forth in the Recitals.

 

“ROFR Exercise Period” has the meaning set forth in Section 2.5(c).

 

“ROFR Notice” has the meaning set forth in Section 2.5(c).

 

“ROFR Stockholders” has the meaning set forth in Section 2.5(a).

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

 

“Section 2.4 Transferring Stockholder” has the meaning set forth in
Section 2.4(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Selling Stockholder” has the meaning set forth in Section 2.4(a).

 

“Sempra” has the meaning set forth in the Certificate of Incorporation.

 

“Stockholder Group Member” has the meaning set forth in Section 1.4.

 

21

--------------------------------------------------------------------------------


 

“Stockholder Special Approval” means the prior approval of (i) Class A
Stockholders holding in the aggregate at least 70% of the issued and outstanding
shares of Class A Common Stock, voting as a separate class, (ii) Stockholders
holding in the aggregate at least 75% of the issued and outstanding shares of
Common Stock, voting as a single class, and (iii) if required under the
Certificate of Incorporation, Class B Stockholders holding in the aggregate at
least 70% of the issued and outstanding shares of Class B Common Stock, voting
as a separate class.

 

“Stockholder Transferee” means any Person that (i) has among its shareholders,
members, partners or other equity holders Stockholders that collectively hold,
immediately prior to the effective date of the applicable Drag-Along
Transaction, more than 20% of the issued and outstanding shares of Common Stock,
or any Affiliates of such Stockholders, or (ii) is more than 20% owned or
controlled by, directly or indirectly, by Persons that are Stockholders
immediately prior to the effective date of the applicable Drag-Along
Transaction, or any Affiliates of such Stockholders.

 

“Stockholders” means (i) the Common Stockholders and (ii) any other holder of
any Equity Securities that becomes a party to this Agreement after the date and
pursuant to the terms hereof; provided that any Person shall cease to be a
Stockholder once it ceases to hold any Equity Securities.

 

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (ii) at least a majority of the securities or other
interests of which having, by their terms, ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization, is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

 

“Taconic” means Taconic Capital Advisors LP, a Delaware limited partnership.

 

“Taconic Funds” means, collectively, (i) Taconic Opportunity Fund LP,
(ii) Taconic Opportunity Master Fund LP, (iii) Taconic Master Fund LP,
(iv) Taconic Capital Partners 1.5 LP, (v) Taconic Capital Partners LP and
(vi) Taconic Master Fund 1.5 LP.

 

“Tag-Along Participant” has the meaning set forth in Section 2.3(a).

 

22

--------------------------------------------------------------------------------


 

“Tag-Along Transfer” has the meaning set forth in Section 2.3(a).

 

“Third-Party Offeror” has the meaning set forth in Section 2.5(b).

 

“Transaction Documents” means, collectively, this Agreement, the Certificate of
Incorporation, the Bylaws, the Class A Voting Agreement, the Class C Voting
Agreement, the Registration Rights Agreement and the Management Incentive Plan.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Equity
Securities owned by a Person or any interest (including but not limited to a
beneficial interest) in any shares of Equity Securities owned by a Person.

 

“Transferee” means any Person to whom any Stockholder or any Transferee thereof
Transfers Equity Securities in accordance with the terms hereof.

 

“Transfer Notice” has the meaning set forth in Section 2.3(a).

 

“Transfer Price” has the meaning set forth in Section 2.5(b).

 

“Transferred Securities” has the meaning set forth in Section 2.3(a).

 

“Transfer Shares” has the meaning set forth in Section 2.5(a).

 

“Transferring Stockholder” has the meaning set forth in Section 2.3(a).

 

“Voting Securities” means, at any time, shares of any class of Equity Securities
of the Company, that are then entitled to vote generally in the election of
directors.

 


3.2           TERMS GENERALLY.  THE WORDS “HEREBY”, “HEREIN”, “HEREOF”,
“HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE
(INCLUDING THE SCHEDULES AND ANNEXES HERETO) AND NOT MERELY TO THE SPECIFIC
SECTION, PARAGRAPH OR CLAUSE IN WHICH SUCH WORD APPEARS.  ALL REFERENCES HEREIN
TO ARTICLES, SECTIONS, SCHEDULES AND ANNEXES SHALL BE DEEMED REFERENCES TO
ARTICLES AND SECTIONS OF, AND SCHEDULES AND ANNEXES TO, THIS AGREEMENT UNLESS
THE CONTEXT SHALL OTHERWISE REQUIRE.  THE WORDS “INCLUDE”,

 

23

--------------------------------------------------------------------------------


 


“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.  THE DEFINITIONS GIVEN FOR TERMS IN THIS ARTICLE III AND ELSEWHERE
IN THIS AGREEMENT SHALL APPLY EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF
THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE
THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  REFERENCES HEREIN TO
ANY AGREEMENT OR DOCUMENT (INCLUDING ANY OF THE TRANSACTION DOCUMENTS) SHALL BE
DEEMED REFERENCES TO SUCH AGREEMENT OR DOCUMENT AS IT MAY BE AMENDED, RESTATED
OR OTHERWISE REVISED FROM TIME TO TIME.


 


ARTICLE IV


 


MISCELLANEOUS

 


4.1           TERMINATION.  SUBJECT TO THE EARLY TERMINATION OF ANY PROVISION AS
A RESULT OF AN AMENDMENT TO THIS AGREEMENT AGREED TO BY THE COMPANY AND THE
STOCKHOLDERS AS PROVIDED UNDER SECTION 4.6(A), THIS AGREEMENT MAY BE TERMINATED
ONLY BY THE UNANIMOUS AGREEMENT OF THE COMPANY AND ALL THEN-CURRENT
STOCKHOLDERS, PROVIDED THAT THE PROVISIONS OF SECTION 1.3 AND ARTICLE II (OTHER
THAN SECTIONS 2.1(A) AND 2.6) SHALL AUTOMATICALLY TERMINATE IMMEDIATELY UPON THE
CONSUMMATION OF AN IPO THAT COMPLIES WITH SECTION 2.1(C).  NOTHING IN THIS
AGREEMENT SHALL RELIEVE ANY PARTY FROM ANY LIABILITY FOR THE BREACH OF ANY
OBLIGATIONS SET FORTH IN THIS AGREEMENT.


 


4.2           CONFIDENTIALITY.  EACH PARTY HERETO AGREES TO, AND SHALL CAUSE ITS
REPRESENTATIVES TO, KEEP CONFIDENTIAL AND NOT DIVULGE ANY INFORMATION, AND TO
USE, AND CAUSE ITS REPRESENTATIVES TO USE, SUCH INFORMATION ONLY IN CONNECTION
WITH THE OPERATION OF THE COMPANY AND ITS SUBSIDIARIES.  NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS AGREEMENT SHALL PREVENT ANY PARTY HERETO FROM
DISCLOSING SUCH INFORMATION (A) UPON THE ORDER OF ANY COURT OR ADMINISTRATIVE
AGENCY, (B) UPON THE REQUEST OR DEMAND OF ANY REGULATORY AGENCY OR AUTHORITY
HAVING JURISDICTION OVER SUCH PARTY, (C) TO THE EXTENT COMPELLED BY LEGAL
PROCESS OR REQUIRED OR REQUESTED PURSUANT TO SUBPOENA, INTERROGATORIES OR OTHER
DISCOVERY REQUESTS, (D) TO THE EXTENT NECESSARY IN CONNECTION WITH THE EXERCISE
OF ANY REMEDY HEREUNDER, (E) TO OTHER STOCKHOLDERS, (F) TO SUCH PARTY’S
REPRESENTATIVES THAT IN THE REASONABLE JUDGMENT OF SUCH PARTY NEED TO KNOW SUCH
INFORMATION OR (G) TO A PROPOSED TRANSFEREE IN CONNECTION WITH A PROPOSED
TRANSFER OF EQUITY SECURITIES FROM SUCH STOCKHOLDER, SUBJECT TO THE EXECUTION BY
THE PROPOSED TRANSFEREE OF A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM
ATTACHED AS ANNEX C HERETO OR OTHERWISE IN FORM REASONABLY SATISFACTORY TO THE
COMPANY; PROVIDED, HOWEVER, THAT NO INFORMATION MAY BE MADE AVAILABLE TO ANY
PROPOSED TRANSFEREE THAT IS A MATERIAL CUSTOMER, SUPPLIER OR COMPETITOR OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; AND PROVIDED FURTHER THAT, IN THE CASE OF
CLAUSE (A), (B) OR (C), SUCH PARTY SHALL NOTIFY THE OTHER PARTIES HERETO OF THE
PROPOSED DISCLOSURE AS FAR IN ADVANCE OF SUCH DISCLOSURE AS PRACTICABLE AND USE
REASONABLE EFFORTS TO ENSURE THAT ANY INFORMATION SO DISCLOSED IS ACCORDED
CONFIDENTIAL TREATMENT, WHEN AND IF AVAILABLE.

 

24

--------------------------------------------------------------------------------



 


4.3           RESTRICTIONS ON OTHER AGREEMENTS; CONFLICTS WITH ORGANIZATIONAL
DOCUMENTS.

 


(A)           FOLLOWING THE DATE HEREOF, NO STOCKHOLDER SHALL ENTER INTO OR
AGREE TO BE BOUND BY ANY STOCKHOLDER AGREEMENTS OR ARRANGEMENTS OF ANY KIND WITH
ANY PERSON WITH RESPECT TO ANY THE VOTING OF EQUITY SECURITIES, EXCEPT THE
REGISTRATION RIGHTS AGREEMENT OR AS OTHERWISE EXPRESSLY PERMITTED HEREUNDER.


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE
PROVISIONS OF THE CERTIFICATE OF INCORPORATION SHALL BE CONTROLLING IF ANY SUCH
PROVISIONS OR THE OPERATION THEREOF CONFLICT WITH THE PROVISIONS OF THIS
AGREEMENT.  EACH OF THE PARTIES COVENANTS AND AGREES TO VOTE OR CAUSE TO BE
VOTED THEIR VOTING SECURITIES, AND TO TAKE ANY OTHER ACTION REASONABLY REQUESTED
BY THE COMPANY OR ANY STOCKHOLDER, TO AMEND THIS AGREEMENT SO AS TO AVOID ANY
CONFLICT WITH THE PROVISIONS HEREOF.


 


(C)           THE PROVISIONS OF THIS AGREEMENT SHALL BE CONTROLLING IF ANY SUCH
PROVISIONS OR THE OPERATION THEREOF CONFLICT WITH THE PROVISIONS OF THE BYLAWS. 
EACH OF THE PARTIES COVENANTS AND AGREES TO VOTE OR CAUSE TO BE VOTED THEIR
VOTING SECURITIES, AND TO TAKE ANY OTHER ACTION REASONABLY REQUESTED BY THE
COMPANY OR ANY STOCKHOLDER, TO AMEND THE BYLAWS SO AS TO AVOID ANY CONFLICT WITH
THE PROVISIONS HEREOF.


 


4.4           FURTHER ASSURANCES.  EACH PARTY HERETO SHALL DO AND PERFORM OR
CAUSE TO BE DONE AND PERFORMED ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH FURTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS ANY OTHER PARTY HERETO REASONABLY MAY REQUEST IN ORDER TO CARRY
OUT THE PROVISIONS OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


4.5           NO RECOURSE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE COMPANY AND EACH STOCKHOLDER AGREES AND ACKNOWLEDGES THAT NO
RECOURSE UNDER THIS AGREEMENT OR ANY DOCUMENTS OR INSTRUMENTS DELIVERED IN
CONNECTION WITH THIS AGREEMENT, SHALL BE HAD AGAINST ANY CURRENT OR FUTURE
DIRECTOR, OFFICER, EMPLOYEE, GENERAL OR LIMITED PARTNER OR MEMBER OF ANY
STOCKHOLDER OR OF ANY AFFILIATE OR ASSIGNEE THEREOF, WHETHER BY THE ENFORCEMENT
OF ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, OR BY VIRTUE OF ANY
STATUTE, REGULATION OR OTHER APPLICABLE LAW, IT BEING EXPRESSLY AGREED AND
ACKNOWLEDGED THAT NO PERSONAL LIABILITY WHATSOEVER SHALL ATTACH TO, BE IMPOSED
ON OR OTHERWISE BE INCURRED BY ANY CURRENT OR FUTURE OFFICER, AGENT OR EMPLOYEE
OF ANY STOCKHOLDER OR ANY CURRENT OR FUTURE MEMBER OF ANY STOCKHOLDER OR ANY
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, PARTNER OR MEMBER OF ANY
STOCKHOLDER OR OF ANY AFFILIATE OR ASSIGNEE THEREOF, AS SUCH FOR ANY OBLIGATION
OF ANY STOCKHOLDER UNDER THIS AGREEMENT OR ANY DOCUMENTS OR INSTRUMENTS
DELIVERED IN CONNECTION WITH THIS AGREEMENT FOR ANY CLAIM BASED ON, IN RESPECT
OF OR BY REASON OF SUCH OBLIGATIONS OR THEIR CREATION.

 

25

--------------------------------------------------------------------------------


 


4.6           AMENDMENT; WAIVERS, ETC.


 


(A)           THIS AGREEMENT MAY BE AMENDED, AND THE COMPANY MAY TAKE ANY ACTION
HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN REQUIRED TO BE PERFORMED BY
IT, ONLY IF ANY SUCH AMENDMENT, ACTION OR OMISSION TO ACT HAS BEEN APPROVED BY
(I) BOARD SPECIAL APPROVAL AND (II) STOCKHOLDER SPECIAL APPROVAL; PROVIDED,
HOWEVER, THAT THIS AGREEMENT MAY NOT BE AMENDED IN A MANNER ADVERSELY AFFECTING
THE RIGHTS OR OBLIGATIONS OF ANY STOCKHOLDER THAT DOES NOT ADVERSELY AFFECT THE
RIGHTS OR OBLIGATIONS OF ALL SIMILARLY SITUATED STOCKHOLDERS IN THE SAME MANNER
WITHOUT THE CONSENT OF SUCH STOCKHOLDER.


 


(B)           THE FAILURE OF ANY PARTY TO ENFORCE ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL IN NO WAY BE CONSTRUED AS A WAIVER OF SUCH PROVISIONS AND SHALL
NOT AFFECT THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE EACH AND EVERY
PROVISION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.  ANY STOCKHOLDER MAY
WAIVE (IN WRITING) THE BENEFIT OF ANY PROVISION OF THIS AGREEMENT WITH RESPECT
TO ITSELF FOR ANY PURPOSE.  ANY SUCH WAIVER SHALL CONSTITUTE A WAIVER ONLY WITH
RESPECT TO THE SPECIFIC MATTER DESCRIBED IN SUCH WRITING AND SHALL IN NO WAY
IMPAIR THE RIGHTS OF THE STOCKHOLDER GRANTING SUCH WAIVER IN ANY OTHER RESPECT
OR AT ANY OTHER TIME.


 


4.7           ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHT OR OBLIGATION
ARISING UNDER THIS AGREEMENT MAY BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES.


 


4.8           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
PERMITTED ASSIGNS.


 


4.9           NO THIRD PARTY BENEFICIARIES.  NOTHING IN THIS AGREEMENT SHALL
CONFER ANY RIGHTS UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND EACH SUCH
PARTY’S RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS.


 


4.10         NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, WAIVERS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (A) DELIVERED
PERSONALLY, (B) MAILED, CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID,
(C) SENT BY REPUTABLE OVERNIGHT COURIER OR (D) SENT BY FAX (PROVIDED A
CONFIRMATION COPY IS SENT BY ONE OF THE OTHER METHODS SET FORTH ABOVE), AS
FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE PARTY ENTITLED TO NOTICE SHALL
HEREAFTER DESIGNATE IN ACCORDANCE WITH THE TERMS HEREOF):


 

(I)                                IF TO THE COMPANY, ADDRESSED TO IT AT:

595 SUMMER STREET
SUITE 300
STAMFORD, CT 06901-2304

ATTENTION:  CHIEF EXECUTIVE OFFICER

FAX NUMBER:  (203) 425-9562

 

(II)                             IF TO ANY PERSON THAT IS A STOCKHOLDER AS OF
THE DATE HEREOF, TO ITS ADDRESS SET FORTH ON THE SIGNATURE PAGE OF SUCH
STOCKHOLDER TO THIS AGREEMENT,

 

26

--------------------------------------------------------------------------------


 

WITH A COPY (WHICH SHALL NOT CONSTITUTE NOTICE) TO ANY PARTY SO INDICATED
THEREON; OR

 

(III)          IF TO ANY PERSON THAT BECOMES A STOCKHOLDER AFTER THE DATE
HEREOF, TO THE NAME AND ADDRESS SPECIFIED FOR SUCH STOCKHOLDER IN THE JOINDER
AGREEMENT TO THIS AGREEMENT EXECUTED AND DELIVERED BY SUCH STOCKHOLDER IN
ACCORDANCE WITH SECTION 2.1(D).

 

ALL SUCH NOTICES, REQUESTS, DEMANDS, WAIVERS AND OTHER COMMUNICATIONS SHALL BE
DEEMED TO HAVE BEEN RECEIVED (W) IF BY PERSONAL DELIVERY, ON THE DAY DELIVERED,
(X) IF BY CERTIFIED OR REGISTERED MAIL, ON THE FIFTH BUSINESS DAY AFTER THE
MAILING THEREOF, (Y) IF BY OVERNIGHT COURIER, ON THE DAY DELIVERED, OR (Z) IF BY
FAX, ON THE DAY DELIVERED.

 


4.11         SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT WHICH IS
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT RENDERING INVALID, ILLEGAL OR UNENFORCEABLE THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY,
ILLEGALITY OR ENFORCEABILITY OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT
IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF THIS AGREEMENT IS SO BROAD AS TO
BE UNENFORCEABLE, THE PROVISION SHALL BE INTERPRETED TO BE ONLY SO BROAD AS IS
ENFORCEABLE.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES SHALL NEGOTIATE IN
GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE
TRANSACTIONS CONTEMPLATED HEREIN ARE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO
THE FULLEST EXTENT POSSIBLE.


 


4.12         HEADINGS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
PURPOSES OF CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION
OF THIS AGREEMENT.


 


4.13         ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE SCHEDULES AND
ANNEXES HERETO), TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS, CONSTITUTE THE
ENTIRE AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


4.14         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OR RULES OF CONFLICTS OF LAW
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).


 


4.15         ARBITRATION.


 


(A)           ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS CONTRACT, OR THE BREACH, TERMINATION, OR VALIDITY
THEREOF, SHALL BE FINALLY SETTLED BY ARBITRATION.  THE ARBITRATION SHALL BE
CONDUCTED IN ACCORDANCE WITH THE

 

27

--------------------------------------------------------------------------------



 


COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”)
IN EFFECT AT THE TIME OF THE ARBITRATION, EXCEPT AS THEY MAY BE MODIFIED HEREIN
OR BY MUTUAL AGREEMENT OF THE PARTIES.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 4.14, THE ARBITRATION AND THIS CLAUSE SHALL BE GOVERNED BY TITLE 9
(ARBITRATION) OF THE UNITED STATES CODE.  THE SEAT OF THE ARBITRATION SHALL BE
NEW YORK, NEW YORK, UNITED STATES OF AMERICA, AND IT SHALL BE CONDUCTED IN THE
ENGLISH LANGUAGE.  THE PARTIES SUBMIT TO JURISDICTION IN THE STATE AND FEDERAL
COURTS IN THE STATE, COUNTY AND CITY OF NEW YORK FOR THE LIMITED PURPOSE OF
ENFORCING THIS AGREEMENT TO ARBITRATE.


 


(B)           THE ARBITRATION SHALL BE CONDUCTED BY THREE NEUTRAL ARBITRATORS,
WHO SHALL BE APPOINTED BY THE AAA.  THE ARBITRATORS SHALL BE IMPARTIAL AND
INDEPENDENT.


 


(C)           IN ORDER TO FACILITATE THE COMPREHENSIVE RESOLUTION OF RELATED
DISPUTES, AND UPON REQUEST OF ANY PARTY TO THE ARBITRATION PROCEEDING, THE
ARBITRATION TRIBUNAL MAY CONSOLIDATE THE ARBITRATION PROCEEDING WITH ANY OTHER
ARBITRATION PROCEEDING INVOLVING ANY OF THE PARTIES HERETO RELATING TO THIS
AGREEMENT OR TO THE RELATED AGREEMENTS (WHETHER OR NOT SUCH OTHER PROCEEDING
INVOLVES ALL OF THE PARTIES HERETO).  THE ARBITRATION TRIBUNAL SHALL NOT
CONSOLIDATE SUCH ARBITRATIONS UNLESS IT DETERMINES THAT (I) THERE ARE ISSUES OF
FACT OR LAW COMMON TO THE VARIOUS ARBITRATIONS SO THAT A CONSOLIDATED PROCEEDING
WOULD BE MORE EFFICIENT THAN SEPARATE PROCEEDINGS AND (II) NO PARTY WOULD BE
PREJUDICED AS A RESULT OF SUCH CONSOLIDATION THROUGH UNDUE DELAY OR OTHERWISE. 
IN THE EVENT OF DIFFERENT RULINGS ON THIS QUESTION BY THE ARBITRATION TRIBUNAL
CONSTITUTED HEREUNDER AND THE TRIBUNAL CONSTITUTED UNDER ANY OTHER RELATED
AGREEMENT, THE RULING OF THE ARBITRATION TRIBUNAL GOVERNING THE FIRST PROCEEDING
TO HAVE BEEN FILED SHALL CONTROL.  IN THE EVENT OF THE CONSOLIDATION OF ONE OR
MORE PROCEEDINGS PURSUANT TO THIS SUBSECTION, THE ARBITRATION TRIBUNAL GOVERNING
THE FIRST SUCH PROCEEDING TO HAVE BEEN FILED SHALL GOVERN THE CONSOLIDATED
PROCEEDING UNLESS OTHERWISE AGREED BY ALL PARTIES TO THE PROCEEDINGS BEING
CONSOLIDATED.  SOLELY FOR PURPOSES OF THIS SUBSECTION (C), (I) A PROCEEDING
SHALL BE DEEMED TO HAVE BEEN FILED WHEN THE RELATED DEMAND FOR ARBITRATION IS
SERVED BY THE COMPLAINING PARTY AND (II) IN THE EVENT THAT TWO PROCEEDINGS SHALL
HAVE BEEN FILED ON THE SAME DAY, THE PROCEEDING INVOLVING THE LARGEST DOLLAR
AMOUNT IN DISPUTE SHALL BE DEEMED TO HAVE BEEN THE FIRST FILED.


 


(D)           THE ARBITRATION AWARD SHALL BE FINAL AND BINDING ON THE PARTIES. 
JUDGMENT UPON THE AWARD MAY BE ENTERED BY ANY COURT HAVING JURISDICTION THEREOF
OR HAVING JURISDICTION OVER THE RELEVANT PARTY OR ITS ASSETS.


 


4.16         WAIVER OF CERTAIN DAMAGES.  NO PARTY SHALL BE ENTITLED TO ANY
RECOVERY UNDER THIS AGREEMENT FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY
OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES.  THIS
SECTION 4.16 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND ALL
TRANSACTIONS CONTEMPLATED HEREBY.

 

28

--------------------------------------------------------------------------------


 

4.17         Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.  This Agreement may be executed
by facsimile signature(s) or in pdf file.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

Company:

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Mayer

 

 

Name: Jeffrey A. Mayer

 

 

Title: President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

CLASS A STOCKHOLDERS:

 

 

 

 

 

DENHAM COMMODITY PARTNERS LP

 

 

 

By: Denham Commodity Partners GP LP

 

 

 

By: Denham GP LLC

 

By:

/s/ Paul Winters

 

Name: Paul Winters

 

Title: Authorized Signatory

 

 

 

Address for Notices:

 

200 Clarendon Street, 25th Floor

 

Boston, MA 02116

 

 

 

 

 

MORGAN STANLEY & CO., INCORPORATED

 

 

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

Morgan Stanley & Co.

 

Harborside Financial Center

 

230 Plaza #2, 7th Floor

 

Jersey City, NJ 07311

 

 

 

 

 

HARE & CO.

 

 

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

The Bank of New York

 

One Wall Street

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Reorg Dept, 6th Floor

 

New York, NY 10826

 

 

 

 

 

PENY & CO.

 

 

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

The Bank of New York

 

One Wall Street

 

Reorg Dept, 6th Floor

 

New York, NY 10826

 

 

 

 

 

SEAPADDLE & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

SEINE & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

MARROW & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

MEADMARKER & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

ESKIMO & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

BRITISH & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

BEACONGALE & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

SALTSHIP & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Vice President

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

BIGBELL & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

FIDDLES & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

MELLON TRUST OF NEW ENGLAND, N.A.

 

 

 

By:

/s/ Alisia Pugh

 

Name: [Blank]

 

Title: Supervisor

 

 

 

Address for Notices

 

525 William Penn Place

 

RM 0300

 

Pittsburgh, PA 15259

 

 

 

 

 

CAMULOS MASTER FUND LP

 

 

 

By:

/s/ Michael P. Iuliano

 

Name: Michael P. Iuliano

 

Title: Authorized Signatory

 

 

 

Address for Notices

 

Camulos Capital LP

 

3 Landmark Square, 4th Floor

 

Stamford, CT 06901

 

Attn: General Counsel

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

CAMULOS LOAN VEHICLE FUND I LP

 

 

 

By:

/s/ Michael P. Iuliano

 

Name: Michael P. Iuliano

 

Title: Authorized Signatory

 

 

 

Address for Notices

 

Camulos Capital LP

 

3 Landmark Square, 4th Floor

 

Stamford, CT 06901

 

Attn: General Counsel

 

 

 

 

 

MARINER CRA RELATIVE VALUE FUND

 

 

 

By:

/s/ Barry Campbell

 

Name: Barry Campbell

 

Title: Principal

 

 

 

Address for Notices:

 

11 Ivy Place

 

Upper Saddle River, NJ 07458

 

 

 

 

 

BATTERY PARK HIGH YIELD LONG SHORT FUND LTD.

 

 

 

By:

/s/ David Crall

 

Name: David Crall

 

Title: Portfolio Manager

 

 

 

Address for Notices:

 

2 World Financial Center

 

Building B, 18th Floor

 

New York, NY 10281

 

 

 

BATTERY PARK HIGH YIELD OPPORTUNITY MASTER FUND LTD.

 

 

 

By:

/s/ David Crall

 

Name: David Crall

 

Title: Portfolio Manager

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

2 World Financial Center

 

Building B, 18th Floor

 

New York, NY 10281

 

 

 

 

 

BATTERY PARK HIGH YIELD OPPORTUNITY STRATEGIC FUND, LTD.

 

 

 

By:

/s/ David Crall

 

Name: David Crall

 

Title: Portfolio Manager

 

 

 

Address for Notices:

 

2 World Financial Center

 

Building B, 18th Floor

 

New York, NY 10281

 

 

 

 

 

VELVET & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

FOREHOOKS & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

WHARFNET & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

NLA & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

/s/ Richard Burns

 

Name: Richard Burns

 

 

 

Address for Notices:

 

762 Mill Road

 

Carrabelle, FL 32322

 

 

 

 

 

/s/ Jason Joffe

 

Name: Jason Joffe

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

692 London Berry Road

 

Atlanta, GA 30327-4956

 

 

 

/s/ Allison G. Young

 

Name: Allison G. Young

 

 

 

Address for Notices:

 

1498 Boulder Lane

 

Woodstock, IL 60098-7104

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

By:

/s/ Scott A. Simon

 

Name: [Blank]

 

Title: Authorized Signature

 

 

 

Address for Notices:

 

DB Securities Services

 

100 Plaza One, 2nd Floor

 

Jersey City, NJ 07311

 

 

 

 

 

TACONIC CAPITAL PARTNERS LP

 

 

 

By: Taconic Capital Advisors, L.P., as Manager

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

TACONIC MASTER FUND 1.5 LP

 

 

 

By: Taconic Capital Advisors, L.P., as Manager

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

TACONIC CAPITAL PARTNERS 1.5 LP

 

 

 

By: Taconic Capital Advisors, L.P., as Manager

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

TACONIC OPPORTUNITY MASTER FUND LP

 

 

 

By: Taconic Capital Advisors, L.P., as Manager

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

TACONIC OPPORTUNITY FUND LP

 

 

 

By: Taconic Capital Advisors, L.P., as Manager

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

 

 

 

 

CAMULOS LOAN VEHICLE FUND I LP

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: Authorized Signatory

 

 

 

Address for Notices

 

Camulos Capital LP

 

Three Landmark Square

 

Stamford, CT 06901

 

 

 

 

 

CAMZOK CAPITAL

 

 

 

By:

/s/ [Illegible]

 

Name: [Illegible]

 

Title: President

 

 

 

Address for Notices:

 

[Illegible]

 

 

 

 

 

UBS FINANCIAL SERVICES INC.

 

 

 

By:

/s/ Luis Fernandes

 

Name: Luis Fernandes

 

Title: Sr. Rep. – Corp. Actions

 

 

 

Address for Notices:

 

UBS Financial Services Inc.

 

1000 Harbor Boulevard

 

Weehawken, New Jersey 07086

 

Attention: Vanessa Hanks

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------

 


 

 

Corporate Actions Physical Processing

 

6th Floor

 

 

 

 

 

GOLDMAN SACHS AND CO.

 

 

 

By:

/s/ Piotr Uzar

 

Name: Piotr Uzar

 

Title: Vice President

 

 

 

Address for Notices:

 

Goldman Sachs & Co.

 

30 Hudson Street

 

Jersey City, NJ 07302

 

Attn: Reorg Dept

 

4th Floor

 

 

 

 

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 

 

 

By: AIG Global Investment Corp. Investment Advisor

 

 

 

By:

/s/ Tim Lindvall

 

Name: Tim Lindvall

 

Title: Vice President

 

 

 

Address for Notices:

 

c/o AIG Global Investment Corp.

 

2929 Allen Parkway, A37-01

 

Houston, Texas 77019

 

 

 

 

 

WESTERN NATIONAL LIFE INSURANCE COMPANY (f/k/a AIG Annuity Insurance Company)

 

 

 

By: AIG Global Investment Corp. Investment Advisor

 

 

 

By:

/s/ Tim Lindvall

 

Name: Tim Lindvall

 

Title: Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

c/o AIG Global Investment Corp.

 

2929 Allen Parkway, A37-01

 

Houston, Texas 77019

 

 

 

 

 

NEWPORT & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

FLEETBIRD & CO.

 

 

 

By: State Street Bank & Trust Co., a partner

 

 

 

By:

/s/ Michael Feeley

 

Name: Michael Feeley

 

Title: Custody Clerk

 

 

 

Address for Notices:

 

State Street Bank & Trust Co.

 

PO Box 5756

 

Boston, MA 02206

 

 

 

 

 

TACONIC MASTER FUND LP

 

 

 

By: Taconic Capital Advisors, L.P., as Manager

 

 

 

By:

/s/ Joshua Miller

 

Name: Joshua Miller

 

Title: Principal

 

 

 

Address for Notices:

 

c/o Taconic Capital Advisors, L.P.

 

450 Park Avenue

 

New York, NY 10025

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

CLASS B STOCKHOLDER:

 

 

 

 

 

SEMPRA ENERGY TRADING LLC

 

 

 

By:

/s/ Michael Mitchell

 

Name: Michael Mitchell

 

Title: Vice President

 

 

 

Address for Notices:

 

 

 

600 Washington Blvd.

 

Stamford, CT 06901

 

Attn: General Counsel

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

CLASS C STOCKHOLDERS:

 

 

 

 

 

/s/ Jeffrey A. Mayer

 

Name: Jeffrey A. Mayer

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

 

 

/s/ Carole R. Artman-Hodge

 

Name: Carole R. Artman Hodge

 

 

 

 

 

CHARTER MX LLC

 

By: Charterhouse Equity Partners IV, L.P., its managing member

 

 

 

By: CHUSA Equity Investors IV, L.P., its general partner

 

 

 

By: Charterhouse Equity IV, LLC, its general partner

 

 

 

By:

/s/ William M. Landuyt

 

Name: William M. Landuyt

 

Title: Authorized Signatory

 

 

 

Address for Notices:

 

c/o Charterhouse Group, Inc.

 

535 Madison Avenue

 

New York, NY 10022

 

Attention: William Landuyt

 

 

 

with a copy to:

 

 

 

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attention: Stephen Rubin, Esq.

 

[Signature Page to Class C Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

DENHAM COMMODITY PARTNERS LP

 

 

 

By: Denham Commodity Partners GP LP

 

 

 

By: Denham GP LLC

 

By:

/s/ Paul Winters

 

Name: Paul Winters

 

Title: Authorized Signatory

 

 

 

Address for Notices:

 

200 Clarendon Street, 25th Floor

 

Boston, MA 02116

 

 

 

 

 

CAROLE R. ARTMAN-HODGE 7 YR GRAT

 

 

 

By:

/s/ Carole R. Artman-Hodge

 

Name: Carole R. Atman-Hodge

 

Title: [Blank]

 

 

 

PEQUOT ENTERPRISES LLC

 

 

 

By:

/s/ Jeffrey A. Mayer

 

Name: Jeffrey A. Mayer

 

Title: Managing Member

 

 

 

 

 

GREENHILL CAPITAL PARTNERS, L.P.

 

 

 

GREENHILL CAPITAL PARTNERS (CAYMAN), L.P.

 

 

 

GREENHILL CAPITAL PARTNERS (EXECUTIVES), L.P.

 

 

 

 

 

GREENHILL CAPITAL, L.P.

 

 

 

By: GCP Managing Partner, L.P., a managing general partner of each of the
foregoing partnerships

 

 

 

By: Greenhill Capital Partners, LLC, its general partner

 

[Signature Page to Class C Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ [Illegible]

 

Name: [Blank]

 

Title: [Blank]

 

 

 

 

 

Address for Notices:

 

300 Park Avenue, 23rd Floor

 

New York, NY 10022

 

Attention: Chairman

 

 

 

 

 

JED COMMUNICATIONS ASSOCIATES

 

 

 

By: /s/ Daniel G. Bergstein

 

Name: Daniel G. Bergstein

 

Title: President

 

[Signature Page to Class C Voting Agreement]

 

--------------------------------------------------------------------------------

 